EXHIBIT 1
                            IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

     GESNER LECENAT A/K/A LECENAT GESNER             )
     JASON MAXWEL DERIZA a/k/a DERIZA JASON          )     CIVIL ACTION NOS.
     MAXWEL a/k/a JASON MAXWEL DERIZARD a/k/a        )     3:13-cv-01633-RNC;
     DERIZARD JASON MAXWEL                           )     3:14-cv-00668-RNC
                                                     )
                                                     )
           Plaintiffs,                               )
                                                     )
                        v.                           )
                                                     )
     DOUGLAS PERLITZ, et al.                         )
                                                     )
           Defendants.                               )
     ______________________________________________________________________________

                                  SETTLEMENT AGREEMENT
           Plaintiffs in the above-captioned cases, Gesner Lecenat a/k/a Lecenat Gesner and

     Jason Maxwel Deriza a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a

     Derizard Jason Maxwel (“Representative Plaintiffs”), together with their counsel, and

     the defendants who have appeared in these cases, namely, Father Paul E. Carrier, S.J.;

     Hope E. Carter; Fairfield University; The Society of Jesus of New England, Inc.; and

     Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes and of Malta,

     American Association, U.S.A., Inc. a/k/a Order of Malta, American Association USA

     (collectively “Defendants”), hereby enter into this Settlement Agreement providing,

     subject to the approval of the Court, for the settlement of the claims herein described

     against Defendants.

I.   BACKGROUND
           A. Prior litigation. In December of 2010, Douglas Perlitz (“Perlitz”) was adjudged

     guilty of violating 18 U.S.C. § 2423(b), Travel with Intent to Engage in Illicit Sexual


                                                1
Conduct, and was sentenced by the United States District Court for the District of

Connecticut to serve 19 years and 7 months in prison. In 2011, a group of former students

at Project Pierre Toussaint in Cap Haitien, Haiti brought suit in the District of Connecticut

against Defendants as well as against Perlitz and The Haiti Fund, Inc. alleging that they

were victims of Sexual Abuse, as defined below, by Perlitz that resulted in personal,

mental, and physical injuries to them and alleging that such Sexual Abuse was caused by

or related to acts or omissions of the Defendants, as well as of Perlitz and The Haiti Fund,

Inc. Those actions were consolidated under the lead case captioned Jean Charles v. Perlitz,

3:11-cv-00614-RNC (D. Conn.). In 2013, a total of 24 claimants, including the plaintiffs in

the consolidated Jean-Charles cases, settled and released their claims against Defendants,

and the Jean-Charles cases were subsequently dismissed.

       B. This Action. Representative Plaintiffs brought lawsuits against Defendants and

non-appearing defendants Perlitz and The Haiti Fund, Inc. in November 2013 and May

2014, respectively, alleging that they were the victims of Sexual Abuse by Perlitz which

resulted in personal, mental, and physical injuries to them while attending the school(s)

and/or orphanage alleged to have been owned, operated, controlled, supported, and/or

sponsored by Defendants (commonly known as “Project Pierre Toussaint” or “PPT”)

from January 1, 1996 through July 1, 2009. Representative Plaintiffs assert claims for

violations of 18 U.S.C. § 2423(b) (Travel with Intent to Engage in Illicit Sexual Conduct)

and seek civil remedies pursuant to 18 U.S.C. § 2255 for such violations. Representative

Plaintiffs also assert claims pursuant to 18 U.S.C. § 1595 and seek civil remedies and

attorneys’ fees. Finally, Representative Plaintiffs assert common law claims for negligent

hiring, retention, direction, and supervision and for breach of fiduciary duty. The

Representative Plaintiffs’ lawsuits have been procedurally consolidated with actions


                                             2
brought by approximately 50 other Plaintiffs who have made similar allegations and

asserted similar claims. In addition, 83 other individuals have claimed that they were

victims of Sexual Abuse by Perlitz and have indicated an intent to bring similar claims.

        C. The Parties’ Investigation. Plaintiffs and Defendants, through their respective

counsel, have conducted a thorough examination and investigation of the facts and law

relating to the matters alleged in this Action. The discovery in the Action has included

answers to interrogatories, production of documents by the parties and other fact

witnesses, sixty-nine depositions (including twenty-three depositions of alleged victims

of Perlitz), and multiple expert depositions. The Parties have also submitted extensive

substantive briefing, including motions for summary judgment filed on behalf of all

Defendants that have been fully briefed and argued before the Court. As part of the

mediation process, Plaintiffs’ counsel also submitted eighty-three fact sheets with

supporting documentation on behalf of other alleged victims of Perlitz. Of those eighty-

three alleged victims, Defendants questioned thirty-five randomly-selected alleged

victims for multiple hours to further investigate their claims.

        D. The Mediation. This Settlement Agreement was reached only after extensive,

arm’s-length negotiations conducted in a formal mediation. The Parties engaged in two

mediation sessions conducted by Warren Fitzgerald, Esq., with each session lasting two

days.

        E. Defendants’ Position on Settlement. Defendants have denied and continue to

deny that they have committed any act or omission giving rise to any liability and

contend that they have valid defenses to the claims asserted in the Action. Defendants,

however, have concluded that settlement is desirable in order to avoid the time, expense,

and inherent uncertainties of defending protracted litigation and to resolve, finally and


                                             3
      completely, all pending and potential claims of all Plaintiffs, other alleged victims

      identified by Plaintiffs’ Counsel, and all other persons who may claim to have been

      subjected to Sexual Abuse by Perlitz or anyone else affiliated in any manner whatsoever

      with PPT and who may claim that any Defendant bears legal responsibility with respect

      to such abuse.

             F. Plaintiffs’ Position on Settlement. Plaintiffs’ Counsel believe that, in

      consideration of all the circumstances and after prolonged and serious arm’s-length

      settlement negotiations with Defendants’ Counsel, the proposed settlement embodied in

      this Settlement Agreement offers significant benefits to the Plaintiffs, and that it is fair,

      reasonable, and adequate, and is in the best interest of all Plaintiffs.

             G. Evidentiary Effect of Settlement Agreement. This Settlement Agreement is a

      compromise of disputed claims, and the Parties and their counsel agree that this

      Settlement Agreement may not be deemed or construed to be, in this or any other action

      or proceeding, an admission or evidence of any violation of any statute or law or legal

      duty or of any liability or wrongdoing by any Defendant, of the truth of any of the Claims

      or allegations asserted or which could have been asserted in the Action, or of the amount

      of any such Claim or allegation.

II.   DEFINITIONS
             As used in this Settlement Agreement and in its accompanying Exhibits, the

      following terms have the meanings set forth below. Where appropriate, terms used in

      the singular will be deemed to include the plural and vice versa.

             A.     Action means the above-captioned proceedings, along with all of the cases

      consolidated with them.

             B.     Claim Form means any of Claim Form 1, Claim Form 2 and Claim Form 3.


                                                    4
       C.     Claim Form 1 means the settlement claim form to be submitted by Vetted

Settlement Class Members who have currently pending lawsuits, substantially in the

form attached as Exhibit A, to be approved by the Court.

       D.     Claim Form 2 means the settlement claim form to be submitted by Vetted

Settlement Class Members who have not filed lawsuits, substantially in the form attached

as Exhibit B, to be approved by the Court.

       E.     Claim Form 3 means the settlement claim form to be submitted by any

person claiming to be a Settlement Class Member who is not a Vetted Settlement Class

Member, substantially in the form attached as Exhibit C, to be approved by the Court.

As set forth in Exhibit C, any person submitting Claim Form 3 shall thereby agree to

release any and all claims against the Released Parties and shall acknowledge and agree

that submission of the Claim Form does not guarantee that the claimant will share in any

proceeds of the Settlement Fund.

       F.     Claims means any and all actual and potential claims, complaints,

demands, debts, obligations, judgments, suits, actions, causes of actions, damages,

grievances, liens, losses, controversies, agreements, promises, obligations, costs,

attorneys’ fees, rights, fines, penalties, expenses, or assessment of any nature whatsoever,

any other liabilities of any sort and description, direct or indirect, at law, in equity, or

otherwise, fixed or contingent, known or unknown, suspected or unsuspected, and

whether or not liquidated, including claims based on any type or kind of loss, injury, or

liability whatsoever, that Plaintiffs have asserted, could have asserted, or could assert at

any time in the future against the Released Parties, based upon acts or omissions

occurring at any time up to the Effective Date that may have resulted in damages or

which may result in future damage or injuries of any type or kind, whether such damages


                                             5
or injuries occur before or after the Effective Date. Claims also include any claims between

and among any Defendant and any other Defendant or any other defendant in the Action

arising out of or related to any allegations in the Action. For the avoidance of doubt,

nothing in this Settlement Agreement releases any claims between any Defendant and its

insurer(s).

         G.   Claims Administration means the tasks recited in Section III. D, E, F, and

H to be performed by the Claims Administrator and Claims Assessor, including but not

limited to (a) facilitating notice to the Settlement Class, (b) receiving and reporting on

Opt-Out Notice forms submitted by members of the Settlement Class, (c) producing,

distributing, receiving, evaluating, and reporting on Claim Forms submitted by

Settlement Class Members, (d) providing the services of the Claims Facilitator,

(e) distributing the Settlement Fund in accordance with the Final Approval Order,

(f) paying the fees and costs of the Claims Assessor and Claims Facilitator and any

interpreter working with the Claims Facilitator, and (g) paying the fees and costs of Class

Counsel out of the Settlement Fund, as approved by the Court in the Final Approval

Order.

         H.   Claims Administrator means KCC Class Action Services, LLC or any

affiliate (“KCC”), or such other person, entity, or organization selected by the Parties and

approved by the Court to perform Claims Administration.

         I.   Claims Assessor means the person, entity, or organization selected by the

Parties and approved by the Court to review and assess timely Claim Forms submitted

by Settlement Class Members who are not Vetted Settlement Class Members.

         J.   Claims Facilitator means the person or people provided by the Claims

Administrator to assist putative Settlement Class Members in submitting Claim Forms


                                             6
and presenting their claims to the Claims Assessor for consideration. The Claims

Facilitator will either speak fluent Haitian Kreyol or work with an interpreter who does.

The Claims Facilitator will ensure that putative Settlement Class Members who submit a

Claim Form understand the Claim Form and the claims process and will assist them in

presenting information to the Claims Assessor but will have no duty to advocate on

behalf of them or their claims.

       K.     Claims Period means the time period through and including the Final

Claims Bar Date, during which Settlement Class Members may submit Claim Forms to

the Claims Administrator as set forth in the Claim Form and Class Notice.

       L.     Class Counsel means the law firms Simmons Hanly Conroy LLC (“SHC”)

and Law Offices of Mitchell Garabedian (“LOMG”), who will jointly seek appointment

from the Court to represent the Settlement Class.

       M.     Class Notice means the Court-approved forms of notice to the Settlement

Class, including but not limited to written notice in substantially the form and with

substantially the content set forth in Exhibit D and Radio Publication Notice.

       N.     Class Period means the period from January 1, 1996 through July 1, 2009.

       O.     Closing Date means 360 days after the Effective Date, and is the date by

which Claims Administration must be fully completed and closed, as set by the Court in

the Final Approval Order.

       P.     Court means the United States District Court for the District of Connecticut.

       Q.     Defendants means those defendants who have appeared in the Action,

namely, Father Paul E. Carrier, S.J. (“Carrier”); Hope E. Carter (“Carter”); Fairfield

University (“University”); The Society of Jesus of New England, Inc. (“Society”); and the

Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes and of Malta,


                                            7
American Association, U.S.A., Inc. a/k/a Order of Malta, American Association USA

(“Malta”). Defendant means any of the Defendants.

      R.      Defendants’ Counsel means the firms of Murphy & King, PC; St. Onge,

Steward, Johnston & Reens; Milano & Wanat; Finn Dixon & Herling LLP; Day Pitney

LLP; Sloane & Walsh LLP; Jeffers Cowherd, PC; and Robinson & Cole LLP.

      S.      Effective Date means the day following the date on which the Final

Approval Order is final and no longer subject to appeal.

      T.      Final Approval Hearing means the hearing at which the Court will

consider and finally decide whether to enter the Final Approval Order.

      U.      Final Approval Order means the Court Order that approves this Settlement

Agreement, and makes such other rulings as are contemplated by this Settlement

Agreement, including dismissal of the Action.

      V.      Final Claims Bar Date means the date forty-five days from the

commencement of the Class Notice, or such later date as may be agreed by the Parties

after consultation with the Claims Administrator or ordered by the Court, by which

Settlement Class Members must submit completed Claim Forms to participate in the

Settlement.

      W.      Final Determination Date means the later of (1) the date on which the

Claims Administrator and Claims Assessor have determined the validity of every Claim

Form timely received by the Claims Administrator, or (2) the Effective Date.

      X.      Initial Distribution means an advance, partial payment of a Settlement

Payment to be made to Qualifying Settlement Class Members whose claims are approved

before the Closing Date.




                                           8
       Y.    Objection Date means the same date as the Final Claims Bar Date, by which

date any Settlement Class Member who wishes to object to the Settlement Agreement’s

terms or provisions must submit written objections and any required statements, proof,

or other materials or argument.

       Z.    Opt-Out Deadline means the same date as the Final Claims Bar Date, by

which date any Settlement Class Member who wishes to opt out must complete the acts

necessary to opt out of the Settlement Class.

       AA.   Opt-Out Notice means a written notice signed by a Settlement Class

Member, dated, and submitted in accordance with the terms of the Class Notice,

indicating that the individual person submitting the notice has chosen to opt out or be

excluded from the Settlement Class.

       BB.   Parties means the Plaintiffs and Defendants. Party means any one of the

Parties.

       CC.   Plaintiffs means the Representative Plaintiffs, all other plaintiffs in the

Action, and the Settlement Class Members.

       DD.   Plaintiffs’ Counsel means SHC and LOMG, or either of them.

       EE.   Preliminary Approval of this Settlement Agreement means entry on the

Court’s docket by the Court of an order substantially in the form as Exhibit E attached

hereto (the “Preliminary Approval Order”), preliminarily approving the terms and

conditions of this Settlement Agreement.

       FF.   Qualifying Settlement Class Member means any person who timely

submits a Claim Form, does not elect to opt out of the Settlement Class, and is found by

the Claims Administrator to be a Vetted Settlement Class Member, or is found by the

Claims Assessor, in consultation with Class Counsel and such other persons with whom


                                            9
the Claims Assessor deems it would be appropriate to consult, to be a Settlement Class

Member with a valid claim for relief. In determining whether a person claiming to be a

Settlement Class Member who is not a Vetted Settlement Class Member has a valid claim

for relief, the Claims Assessor shall consider all evidence presented and weigh the

following factors:

              (a)    The plausibility, believability, and corroborating evidence supporting

                     the person’s allegations of Sexual Abuse;

              (b)    Whether the person attended the school and/or orphanage commonly

                     known as “Project Pierre Toussaint” and/or “PPT,” or participated in

                     programs at PPT;

              (c)    Whether the person was a minor at the time of any instance of Sexual

                     Abuse, and, if not, whether any claim for relief brought by the person

                     would be barred by the applicable statute of limitations; and

              (d) Any other factor that the Claims Assessor, in consultation with Class

                     Counsel and such other persons with whom the Claims Assessor

                     deems it would be appropriate to consult, determines to be relevant in

                     determining the validity of the person’s claim for relief.

       GG.    Radio Publication Notice means the text of short-form notice to the

Settlement Class to be broadcast on the radio in Cap Haitien, Haiti, as approved by the

Court. The Radio Publication Notice must be in substantially the form, and with

substantially the content, set forth in Exhibit F, as translated into Haitian Kreyol.

       HH.    Released Parties means Carrier; Carter; the University; The Haiti Fund,

Inc.; the Society; Malta; Perlitz; the USA Northeast Province of the Society of Jesus; the

New York Province of the Society of Jesus; the Southern Province of the Society of Jesus;


                                              10
the Province of French Canada of the Society of Jesus; and all of their past, present, and

future parent companies, subsidiaries, affiliated entities, organizations, companies,

divisions, joint ventures, ecclesiastical subdivisions, societies, affiliated provinces, schools,

parishes, directors, trustees, officers, shareholders, members, priests, religious, employees,

agents (actual or apparent), volunteers, attorneys, insurers, heirs, executors, personal

representatives and successors.

       II.    Representative Plaintiffs means Gesner Lecenat a/k/a Lecenat Gesner

and Jason Maxwel Deriza a/k/a Deriza Jason Maxwel a/k/a Jason Maxwel Derizard

a/k/a Derizard Jason Maxwel.

       JJ.    Settlement Agreement means this Settlement Agreement.

       KK.    Settlement Class means all persons who, during the Class Period, were

subject to Sexual Abuse on the island of Hispaniola by Douglas Perlitz, Father Carrier, or

any other person affiliated with the school, programs, facilities, or orphanage commonly

known as “Project Pierre Toussaint” or “PPT” and who claim that such Sexual Abuse was

caused by or related to any act or omission of any Defendant. Anything in this Settlement

Agreement to the contrary notwithstanding, excluded from the Settlement Class are all

persons who settled their claims in the cases consolidated with Jean-Charles v. Perlitz, No.

3:11-cv-00614-RNC, or in connection with those consolidated cases; and all persons who

made claims in the Action and as to whom all such claims were dismissed.

       LL.    Settlement Class Member means any member of the Settlement Class,

regardless of whether he or she files a Claim Form.

       MM. Settlement Fund means the sum of Sixty Million Dollars which, together

with interest earned thereupon, will be used to make Settlement Payments to Qualifying




                                               11
Settlement Class Members and to pay attorneys’ fees and costs that will be awarded and

paid to Class Counsel as set forth in this Settlement Agreement.

       NN.    Settlement Administration Fund means the sum of One Million Two

Hundred Thousand Dollars ($1,200,000.00), which, together with interest earned

thereupon, will be used to pay costs of Claims Administration.

       OO.    Settlement Payment means the amount of money paid to each Qualifying

Settlement Class Member. On behalf of the Settlement Class, Class Counsel will request

that the Settlement Payment made to each Qualifying Settlement Class Member consist

of a pro rata share of all money in the Settlement Fund that remains after deducting Class

Counsel’s fees and costs and any costs of Claims Administration that exceed the

Settlement Administration Fund. Defendants will not object to that request.

       PP.    Sexual Abuse means all forms of sexual-related contact, molestation,

touching, fondling, behavior, activity, interaction, exploitation, coercion, threats, and/or

grooming; included in this definition are physical assault and/or battery in connection

with such abuse.

       QQ.    Structured Settlement Payment means a periodic annuity payment from a

life insurance carrier to a Qualifying Settlement Class Member pursuant to Paragraph

III.B.4 of this Settlement Agreement, the specifics of which are identified in detail in

Exhibit G (“Terms of Structured Settlement Payments”).

       RR.    Vetted Settlement Class Members means all Settlement Class Members

who either: (1) are plaintiffs who have currently pending lawsuits in the Court; (2) have

answered questions posed by any Defendant at a deposition or at an interview scheduled

by the Parties; or (3) have been the subject of a fact sheet submitted by SHC and/or

LOMG to the Defendants for the purpose of selecting alleged victims to be interviewed


                                            12
       as part of a mediation process. Attached hereto as Exhibit H is a list of all Vetted

       Settlement Class Members. All Vetted Settlement Class Members have represented to

       SHC and/or LOMG that they intend to participate in the settlement and thus do not

       intend to opt out of the Settlement Class. Any Vetted Settlement Class Member who

       submits a properly-filled out Claim Form shall be deemed to be a Qualifying Settlement

       Class Member.

III.   SETTLEMENT TERMS
             A.     Funding the Settlement

             1.     Each Defendant has agreed to pay a share of the Settlement Fund, adding

       up to the total amount of Sixty Million Dollars, in settlement of this Action. The amount

       of each Defendant’s share is set forth in a confidential funding side letter, and each

       Defendant’s funding obligation is limited to its share. The Settlement Fund will be held

       in escrow by the Claims Administrator and will be used exclusively to pay (i) attorneys’

       fees and costs as approved by the Court; (ii) Settlement Payments; and (iii) any shortfall

       in the Settlement Administration Fund.

             2.     Each Defendant has also agreed to pay a share of the Settlement

       Administration Fund, adding up to the total amount of One Million Two Hundred

       Thousand Dollars ($1,200,000.00), in settlement of this Action. The amount of each

       Defendant’s share is set forth in a confidential funding side letter, and each Defendant’s

       funding obligation is limited to its share. The Settlement Administration Fund will be

       held in escrow by the Claims Administrator and will be used exclusively to pay the costs

       of Claims Administration.




                                                  13
       3.      The Settlement Fund and the Settlement Administration Fund represent the

entirety of the financial commitment of the Defendants, and no Defendant will be

required to pay any additional money to Plaintiffs because of the Claims.

       4.      The Settlement Fund and the Settlement Administration Fund must be held

in two separate interest-bearing escrow accounts. The accounts will be established and

initially maintained by KCC, pending its appointment as Claims Administrator; and if a

different Claims Administrator is appointed all funds in the accounts will be transferred

to interest-bearing escrow accounts established and maintained by the Claims

Administrator.

       5.      Each Defendant must deposit his, her, or its share of the Settlement Fund

and the Settlement Administration Fund into the respective escrow accounts within 7

calendar days after the date on which this Agreement has been signed by all required

signatories.

       6.      As set forth more fully in Paragraphs III.F.1 and 2 below, the Representative

Plaintiffs, acting through Class Counsel, within 14 calendar days after the Settlement

Fund and Settlement Administration Fund have been fully funded, must file a motion

seeking leave to file an amended complaint to assert allegations in support of and to seek

certification of the Settlement Class, and must also move for preliminary approval of the

Settlement Agreement and related relief.

       7.      If the Settlement Fund and Settlement Administration Fund have not been

fully funded within 14 calendar days after the date on which this Settlement Agreement

has been executed by all required signatories, the Settlement Agreement will terminate.

If the Settlement Agreement is terminated, all funds in the Settlement Fund and the

Settlement Administration Fund (including interest earned thereupon but net of any


                                             14
costs of Claims Administration incurred) must be returned to Defendants in accordance

with instructions to be provided jointly by Defendants.

       8.       All sums set forth herein constitute damages on account of personal

physical injuries or sickness, within the meaning of Sections 104(a)(2) of the Internal

Revenue Code of 1986, as amended.

       B.       Benefits to Settlement Class Members

       1.       Every person claiming to be a Settlement Class Member may submit a

Claim Form to become a Qualifying Settlement Class Member, following the procedures

in the Class Notice.

       2.       The Claims Facilitator will assist putative Settlement Class Members in

preparing and submitting a Claim Form, as well as in presenting their Claims to the

Claims Assessor.

       3.       Every person claiming to be a Settlement Class Member who is not a Vetted

Settlement Class Member shall have the option to be represented by that person’s counsel

of choice, at his or her own expense.

       4.       Every Qualifying Settlement Class Member will receive a Settlement

Payment. Qualifying Settlement Class Members who are approved before the Closing

Date may elect to receive an Initial Distribution. Qualifying Settlement Class Members

may also elect to receive a portion of their Settlement Payment as a Structured Settlement

Payment, meaning a periodic payment issued to the payee from a life insurance carrier,

the specifics as detailed in Exhibit G (“Terms of Structured Settlement Payments”).

Before receiving a Settlement Payment, each Qualifying Settlement Class Member must

personally sign and execute either a Claim Form or the Acknowledgment Form attached

as Exhibit I.


                                            15
       5.     The Parties acknowledge that the Settlement Payment to each Qualifying

Settlement Class Member represents full compensation for and on account of, among

other things, alleged physical injuries and/or physical sickness and associated pain and

suffering, emotional distress, and medical expenses of that Qualifying Settlement Class

Member arising out of the Qualifying Settlement Class Member's Claims.

       C.     Certification of the Settlement Class for Settlement Purposes

       1.     In accordance with the procedures set forth below, Representative Plaintiffs

will file a motion pursuant to Fed. R. Civ. P. 15(a) seeking leave to file an amended

complaint to assert allegations in support of and to seek certification of a Settlement Class.

Representative Plaintiffs will then seek from the Court preliminary, followed by final,

certification of the Settlement Class pursuant to Fed. R. Civ. P. 23 in order to effectuate

this settlement.   At the same time that Representative Plaintiffs seek preliminary

certification of the Settlement Class from the Court, SHC and LOMG will seek

appointment by the Court as Class Counsel pursuant to Fed. R. Civ. P. 23(g).

Representative Plaintiffs will seek certification of the Settlement Class as a Rule 23(b)(3)

class. Defendants agree that they will not oppose Representative Plaintiffs’ motion for

leave to amend their respective complaints, their motions for preliminary and final class

certification, their request to be appointed as class representatives, or the request for

appointment of SHC and LOMG as Class Counsel.

       2.     By agreeing not to oppose certification of the Settlement Class for

settlement purposes, Defendants do not concede that class certification is appropriate.

Defendants reserve their right to oppose class certification if for any reason the Effective

Date does not occur and any Plaintiff seeks class certification of these claims for any

purpose other than settlement.


                                             16
      3.     Class Counsel may seek an award of attorneys’ fee from the Court in the

amount of up to and including 33 1/3% of the Settlement Fund, as limited by and

consistent with the provisions of Connecticut General Statutes § 52-251c. Class Counsel

may also seek reimbursement of their reasonable costs and expenses actually incurred in

the litigation of the Action. Any attorneys’ fees, costs, and expenses awarded by the

Court will be payable only from the Settlement Fund.

      D.     Administration of Claims

      1.     Based upon the Claim Form and any other written material supplied by

each Vetted Settlement Class Member, the Claims Administrator shall determine whether

the form has been properly and validly completed. Every Vetted Settlement Class

Member who submits a validly completed Claim Form shall be deemed a Qualifying

Settlement Class Member.

      2.     Based upon the Claim Form and any other written material supplied by

each person claiming to be a Settlement Class Member who is not a Vetted Settlement

Class Member, the Claims Assessor will determine whether the person claiming to be a

Settlement Class Member has submitted adequate proof to establish that he or she is a

Qualifying Settlement Class Member, as set forth in Paragraph II.FF above.

      3.     No Settlement Payment may be disbursed to any person or entity, including

without limitation a claim filing service, purporting to act on behalf of or in a

representative capacity for a Qualifying Settlement Class Member pursuant to a power

of attorney, assignment, or otherwise, other than to: (1) the Qualifying Settlement Class

Member; (2) a parent or duly appointed guardian ad litem of a Qualifying Settlement Class

Member who is a minor or protected person; or (3) a duly appointed executor, executrix,

administrator or administratrix of a deceased Qualifying Settlement Class Member.


                                           17
      4.     All Claim Forms must be returned in the first instance to the Claims

Administrator.   The Claims Administrator shall promptly review all Claim Forms

submitted by Vetted Settlement Class Members in accordance with Paragraph III.D.1,

and shall promptly forward to the Claims Assessor all Claim Forms submitted by

Settlement Class Members who are not Vetted Settlement Class Members. The process

of Claims Administration must be completed by the Closing Date, unless extended by

order of the Court. The Court will retain jurisdiction until the Closing Date to insure

proper implementation of the Settlement Agreement.

      5.     The costs of Claims Administration will be drawn by the Claims

Administrator from the Settlement Administration Fund. The Claims Administrator will

serve on Defendants and Class Counsel reports of activity in the Settlement

Administration Fund. If the total cost of Claims Administration exceeds the Settlement

Administration Fund, any additional costs of Claims Administration will be paid from

the Settlement Fund. If, at the conclusion of the Claims Administration process, the

Settlement Administration Fund has not been fully exhausted, the balance remaining in

the Settlement Administration Fund must be returned to the Defendants.

      E.     Notice to the Settlement Class

      1.     Notice will be provided by the best means practicable, as described below.

      2.     As will be set forth more fully in the motion for Preliminary Approval, SHC

and LOMG have made extensive efforts over a period of years to identify and interview

possible victims of abuse by Perlitz or other persons affiliated with PPT and believe that

they have identified either all or virtually all potential members of the Settlement Class.

Direct, individual notice will be provided to the last known address, e-mail address,




                                            18
and/or mobile phone number of all possible claimants located by or known to SHC,

LOMG, and their agents.

       3.     Although Class Counsel believe that all, or virtually all, potential

Settlement Class Members will be given individual notice, they agree that some

publication notice is appropriate for unknown potential Class Members. In light of the

difficulties of locating Settlement Class Members in Haiti and of delivering materials to

them, the Parties agree that in this case the best means practicable to provide notice to the

Settlement Class consists of radio announcements, as described below, and information

posted on a dedicated website on the Internet. The Parties also agree that at least one

thousand (1,000) posters should be distributed and posted publicly throughout Cap

Haitien, Haiti and published in the newspaper(s) in the island of Hispaniola as

determined appropriate by the Claims Administrator. The Parties further agree that

additional details regarding the form and content of the Class Notice shall be finalized

and agreed upon after consultation with and input from the Claims Administrator,

subject to approval by the Court.

       4.     Subject to the advice and input of the Claims Administrator and the

approval of the Court, notice will be provided as follows:

              (a)   No later than forty-five (45) days after Preliminary Approval, the

                    Claims Administrator shall cause the Class Notice and appropriate

                    Claim Form to be sent to all Vetted Settlement Class Members and all

                    other potential Settlement Class Members known to Class Counsel

                    and their agents. The Class Notice and Claim Form shall be sent to the

                    last known address, e-mail address and/or mobile phone number of




                                             19
      all such Vetted Settlement Class Members and potential Settlement

      Class Members.

(b)   No later than forty-five (45) days after Preliminary Approval, the

      Claims Administrator will cause the Class Notice and Claim Form to

      be made available on a website hosted and maintained by the Claims

      Administrator. The Parties agree that the website will provide copies

      of the Class Notice, Claims Form and Opt-Out Notice. Class Counsel

      and Defendants’ Counsel agree that they may mutually agree, in

      writing, to change the form and format of Exhibits A, B, C, D, and F

      and may make changes necessary to correct any inconsistency

      between Court-approved forms and the Class Notice, Radio

      Publication Notice, and Claim Form attached hereto. Class Counsel

      and Defendants’ Counsel may consult with the Claims Administrator

      on any changes.

(c)   the Claims Administrator will arrange for broadcast of a Haitian

      Kreyol translation of the Radio Publication Notice on Radio Kontak

      Inter multiple times a day for several days a week a total of two weeks,

      the first such broadcast to occur as soon as practicable after

      Preliminary Approval. The Radio Publication Notice will be read in

      Haitian Kreyol. The Parties may jointly agree and consent, without

      Court approval, to extend this effort as appropriate. Class Counsel

      and Defendant’s Counsel may make by mutual written agreement any

      non-substantive changes and changes necessary to correct any




                               20
                   inconsistency between Court-approved forms and the Settlement

                   Agreement.

             (d) The Claims Administrator must establish an international, toll-free

                   telephone number that will provide information in Haitian Kreyol to

                   Settlement Class Members, including details related to membership,

                   claim recovery and exclusion. The toll-free number must be included

                   in the Class Notice and in the Radio Publication Notice.

             (e)   The Claims Administrator will arrange for at least one thousand

                   (1,000) posters to be distributed and posted publicly throughout Cap

                   Haitien, Haiti. The text of such posters shall be determined by the

                   Claims Administrator after consultation with all Parties and with

                   approval of the Court.

      5.     No later than seven (7) days prior to the Final Approval Hearing, the Claims

Administrator and Class Counsel must provide affidavits to the Court, with a copy to the

Parties, attesting that notice was disseminated in a manner consistent with the

requirements set forth in the Court’s Preliminary Approval Order.

      F.     Class Settlement Procedures

      1.     As soon as practicable, but no later than 14 days after the execution of the

Settlement Agreement, Representative Plaintiffs, by and through Class Counsel, must file

a motion pursuant to Fed. R. Civ. P. 15(a) seeking leave to file an amended complaint to

assert allegations in support of and to seek certification of the Settlement Class, in form

and substance to be approved by Defendants’ Counsel.

      2.     As soon as practicable, but no later than 14 days after the execution of the

Settlement Agreement, Representative Plaintiffs, by and through their Class Counsel, in


                                            21
consultation with Defendants’ Counsel, must also file a Motion for Preliminary Approval

of the Settlement Agreement and seek entry of the Preliminary Approval Order

requesting, inter alia, that the Court: (1) conditionally certify the Settlement Class for

settlement purposes only; (2) appoint SHC and LOMG as Class Counsel; (3) preliminarily

approve the proposed Settlement Agreement as set forth herein; (4) approve the notice

procedures and the contents of the Class Notice, Radio Publication Notice, and poster; (5)

approve the Claim Form; (6) establish the Final Claims Bar Date, the Opt-Out Deadline,

and Objection Date; and (7) set a date for the Final Approval Hearing.

       3.     Any Settlement Class Member who wishes to opt out of participation in the

Settlement Class must submit an Opt-Out Notice on or before the Opt-Out Deadline,

which must be received by the Claims Administrator no later than three days after the

Opt-Out Deadline. Settlement Class Members who submit timely, valid Opt-Out Notices

in accordance with the requirements specified in the Class Notice will neither receive any

benefits of, nor be bound by the terms of, this Settlement Agreement.

       4.     If a Settlement Class Member submits a timely, valid Opt-Out Notice, he or

she may not file an objection to the settlement.

       5.     The Claims Administrator must send email notice to Class Counsel and

Defendants’ Counsel of any Opt-Out Notice within seven (7) business days of receipt and

indicate for each such Opt-Out Notice whether the notice is timely and conforms to the

requirements of this Settlement Agreement.

       6.     The Claims Administrator must file with the Court a report with the names

of Settlement Class Members who have submitted timely, valid Opt-Out Notices together

with copies of the Opt-Out Notices no less than seven (7) days before the Final Approval

Hearing.


                                            22
       7.     Any Settlement Class Member who does not submit a valid Opt-Out Notice

may, but need not, appear at the Final Approval Hearing, at the Settlement Class

Member’s own expense, individually or through counsel of the Settlement Class

Member’s choice. Each Settlement Class Member and/or his or her attorney who intends

to appear at the Final Approval Hearing must file an appearance with the Court at least

ten (10) business days before the Final Approval Hearing and serve a copy of the notice

of appearance on the Claims Administrator at the time of filing. The Claims

Administrator must notify Class Counsel and Defendants’ Counsel of any appearance

within three (3) days of receipt.

       8.     The proposed Preliminary Approval Order must provide that any

Settlement Class Member who wishes for any objection to be considered must file a

written notice of objection with the Claims Administrator, which must be received by the

Claims Administrator no later than three days after the Objection Date. Each notice of

objection must state the name; address; and telephone number of the person and provide

proof of membership in the Settlement Class; whether the objection applies only to the

objector, to a specific subset of the class, or to the entire class; as well as a detailed

statement of each objection asserted, including the grounds for objection and reasons for

appearing and being heard, together with any documents such person wishes to be

considered. The Parties reserve the right to take discovery of any objector to confirm that

he or she is actually a Settlement Class Member.

       9.     The proposed Preliminary Approval Order must also provide that any

objection not properly or timely served and filed in accordance with the requirements set

forth in the Preliminary Approval Order will not be heard during the Final Approval

Hearing, nor considered by the Court.


                                            23
       10.    In order to receive a Settlement Payment, a Settlement Class Member must

complete and timely return to the Claims Administrator on or before the Final Claims

Bar Date a Claim Form complying with the procedures specified in the Class Notice and

Claim Form. Claim Forms may be submitted by mail, by e-mail, through the website

hosted and maintained by the Claims Administrator, or in person to the Claims

Facilitator, who will staff an office at least one day per week at a location in Cap Haitien,

Haiti and on a schedule specified in the Class Notice, beginning approximately one week

after the commencement of the Class Notice and continuing through the Final Claims Bar

Date. Claim Forms completed by any person or entity who is not a Settlement Class

Member, including without limitation a claim-filing service purporting to act on behalf

of or in a representative capacity for a Settlement Class Member pursuant to a power of

attorney, assignment, or otherwise, will not be accepted unless such Claim Form was

completed by a parent of a minor Settlement Class Member, by a duly appointed

guardian ad litem for a minor or protected individual, by a duly appointed executor(trix)

or administrator(trix) or equivalent duly appointed general representative of a deceased

Settlement Class Member. In order for a Claim Form to be deemed timely returned to

the Claims Administrator, the Claimant must (a) submit the Claim Form through the

website hosted and maintained by the Claims Administrator no later than the Final

Claims Bar Date, (b) e-mail the Claim Form to the Claims Administrator no later than the

Final Claims Bar Date, (c) send the Claim Form to the Claims Administrator by mail

postmarked no later than the Final Claims Bar Date, or (d) provide the Claim Form in

person to the Claims Facilitator, provided, however, that the Parties by agreement may

modify the procedures with respect to the filing of Claims in consultation with the Claims

Administrator and with the approval of the Court.        Failure to submit a timely Claim


                                             24
Form pursuant to this Paragraph will result in waiver and dismissal of the Settlement

Class Member’s claim for monetary relief under this Settlement Agreement.                All

Settlement Class Members who do not validly opt out will be bound by the terms of this

Settlement Agreement whether or not they submit a timely, valid Claim Form, which

must be received by the Claims Administrator no later than three days after the Objection

Date.

        11.   The Claims Administrator will consider the Claim Forms submitted by

Vetted Settlement Class Members, along with any supporting documentation, and, in

consultation with counsel for all Parties, will determine whether the Claim Form has been

properly filled out. The Claims Administrator must send all Claim Forms submitted by

Settlement Class Members who are not Vetted Settlement Class Members, along with any

supporting documentation, to the Claims Assessor, who, in consultation with Class

Counsel and such other persons with whom the Claims Assessor deems it would be

appropriate to consult, will determine whether the Settlement Class Member is a

Qualifying Settlement Class Member.

        12.   Claim Forms that the Claims Administrator or Claims Assessor, in

consultation with counsel for all Parties, identify as incomplete or invalid will be returned

to the Settlement Class Member and his or her counsel with a written list and explanation

of the purported deficiencies. The Settlement Class Member will have thirty (30) days

from the date the Claims Administrator or Claims Assessor serves notice upon the

Settlement Class Member in writing to cure the identified deficiencies. If the requested

information is not provided in the stated time frame by the Settlement Class Member, the

Claim Form may be rejected and the Settlement Class Member may be found not to be a

Qualifying Settlement Class Member. At the discretion of the Claims Administrator or


                                             25
Claims Assessor, additional rounds of cure processes may be implemented as

appropriate.

       13.     At or before the Final Approval Hearing, Representative Plaintiffs, Class

Counsel, or the Parties, as applicable, will move for a Final Approval Order (a) granting

final approval of this Settlement Agreement as fair, reasonable, adequate and binding on

all Settlement Class Members who have not opted out, regardless of whether they

submitted Claim Forms; (b) awarding attorneys’ fees and costs; (c) authorizing payment

of Initial Distributions to Qualifying Settlement Class members and specifying the

amount thereof; (d) effecting the releases; (e) establishing the Closing Date; (f) enjoining

Settlement Class Members from prosecuting any Claim; and (g) providing that the Court

will retain jurisdiction to enforce the terms of such order.

       14.     At the Final Approval Hearing, the Court will determine the amount of

attorneys’ fees and costs to be awarded to Class Counsel.

       15.     Within twenty-one (21) days of the Effective Date, the Claims

Administrator must pay the Initial Distribution to any Qualifying Settlement Class

Member who before the Effective Date has elected to receive an Initial Distribution. The

amount of the Initial Distribution will be deducted from the Qualifying Settlement Class

Member’s Settlement Payment so that no Qualifying Settlement Class Member will

receive a greater Settlement Payment than another Qualifying Settlement Class Member

as a result of the Initial Distribution.

       16.     Within fourteen (14) days of the Effective Date, the Claims Administrator

must pay to Class Counsel such attorneys’ fees and costs as have been awarded by the

Court in the Final Approval Order. Payment of attorneys’ fees and costs in accordance

with the terms of the Final Approval Order will be from the Settlement Fund.


                                             26
       17.    Within fourteen (14) days of the Final Determination Date, the Claims

Administrator and Claims Assessor must compile a list of all Qualifying Settlement Class

Members.

       18.    Within thirty (30) days of the Final Determination Date, the Claims

Administrator must pay to each Qualifying Settlement Class Member his or her share of

the amount remaining in the Settlement Fund after payment of: (a) attorneys’ fees and

costs as awarded by the Court; (b) all Initial Distributions; and (c) any costs of Claims

Administration that exceed the balance of the Settlement Administration Fund.

       19.    Any Qualifying Settlement Class Member may elect to receive the

Settlement Payment in a Structured Settlement Payment.

       G.     Release, Dismissal of the Actions, and Jurisdiction of the Court

       1.     Upon the Effective Date, each Settlement Class Member who has not validly

opted out of the Settlement Class, for him- or herself, and his or her successors and

assigns, fully and finally releases, remises, acquits, and forever discharges all Released

Parties from all Claims; and each Defendant releases all Released Parties from all Claims.

       2.     Upon the Effective Date, each Settlement Class Member who has not validly

opted out of the Settlement Class, for him- or herself, and his or her successors and

assigns, also expressly covenants and agrees: (i) not to, directly or indirectly, commence,

file, initiate, institute, prosecute, maintain, support, or consent to any action or

proceedings against any of the Released Parties in any way arising out of, related to, or

in connection with the Claims; and (ii) not to be a recipient or beneficiary, directly or

indirectly, of any other financial or other benefit relating to any such action or proceeding,

in any jurisdiction anywhere in the world.




                                             27
      3.     The Representative Plaintiffs will individually and personally execute full

and complete releases as set forth in Exhibit J. The Settlement Agreement and releases

executed by the Representative Plaintiffs will be governed in all respects by Connecticut

law. The administration and consummation of the settlement as embodied in this

Settlement Agreement will be under and pursuant to the authority of the Court. Should

an action to enforce the terms of the Settlement Agreement or releases be necessary, the

Parties agree that any such dispute will be submitted to and decided by the Court.

Specifically, the Court will expressly retain jurisdiction to enter such further orders as

may be necessary or appropriate in administering and implementing the terms and

provisions of the Settlement Agreement and releases, including, but not limited to, orders

enjoining Settlement Class Members from prosecuting claims that are released pursuant

to the Settlement Agreement and releases.

      4.     Except with respect to Settlement Class Members who have submitted valid

and timely Opt-Out Notices, upon the occurrence of the Effective Date: (a) the terms of

this Settlement Agreement will be the exclusive remedy for any and all Claims of

Settlement Class Members; (b) the Released Parties will not be subject to liability or

expense of any kind with respect to the Claims of any Settlement Class Members; and (c)

Settlement Class Members will be permanently barred from initiating, asserting,

litigating, and/or prosecuting any and all Claims against the Released Parties in any

federal or state court in the United States or in any other tribunal or administrative or

adjudicative body in any jurisdiction in the world.

      H.     Miscellaneous Financial Provisions

      1.     The Claims Administrator will have sole signing authority for withdrawals

from the account in which the Settlement Fund is escrowed. The Claims Administrator


                                            28
may exercise such authority only and exclusively in accordance with, and to carry out,

the terms of this Settlement Agreement.

       2.      Each Party will be solely responsible for any tax consequences incurred by

it as a result of the settlement.

       I.      Representations, Warranties and Covenants

       1.      In the event that the Court does not issue the Preliminary Approval Order

or the Final Approval Order, the Parties agree to use their best efforts, consistent with

this Settlement Agreement, to cure any defect(s) identified by the Court. If

notwithstanding such efforts the Court does not issue the Preliminary Approval Order

or the Final Approval Order, then the settlement will be null and void, and all funds in

the Settlement Fund and the Settlement Administration Fund (including interest earned

thereupon but net of any costs of Claims Administration incurred) must be returned in

accordance with instructions to be provided jointly by Defendants.

       2.      Class Counsel, who are signatories hereof, represent and warrant that they

have the authority, on behalf of Representative Plaintiffs, to execute, deliver, and perform

the settlement embodied in this Settlement Agreement and to consummate all of the

transactions contemplated hereby.

       3.      Each Defendant represents and warrants that he, she, or its authorized

representative, who is a signatory hereof, has the authority to execute, deliver, and

perform the settlement embodied in this Settlement Agreement and to consummate the

transactions contemplated hereby. The execution, delivery and performance by

Defendants, through each Defendant’s authorized representative, of this Settlement

Agreement and the consummation by it of the actions contemplated hereby has been duly

authorized by all necessary corporate action on the part of each entity Defendant.


                                            29
      J.     Miscellaneous General Provisions

      1.     This Agreement is not an admission of liability whatsoever by the

Defendants or any of them as to any matter including, but not limited to, the Claims. The

Defendants dispute that they are liable for the actions and/or omissions alleged by the

Plaintiffs. This Agreement represents the compromise of disputed claims involving

contested issues of law and fact and the existence of this Settlement Agreement, the terms

of this Settlement Agreement, or the payment of the Settlement Fund or the Settlement

Administration Fund may not be construed as an admission by any of the Defendants of

liability, or an acknowledgment or admission that any of the Defendants violated or

failed to comply with any law, obligation, or contract, or that any coverage exists or does

not exist under any policy for defense, indemnity, or otherwise, or the amount of any

Claim that was or could have been brought in the Action.

      2.     The Parties acknowledge that prompt approval, consummation, and

implementation of the settlement set forth in this Settlement Agreement are essential. The

Parties must cooperate with each other in good faith to carry out the purposes of and

effectuate this Settlement Agreement, promptly perform their respective obligations

hereunder, and promptly take any and all actions and execute and deliver any and all

additional documents and all other materials and information reasonably necessary or

appropriate to carry out the terms of this Settlement Agreement and the transactions

contemplated hereby.

      3.     This Settlement Agreement is subject to a termination provision, the terms

of which are contained in a confidential addendum. If the termination provision is

exercised, this Settlement Agreement will be rendered null and void in its entirety.




                                            30
       4.     In the event that the Court does not approve this Settlement Agreement, or

that this Settlement Agreement is terminated for any reason, the Parties agree that no

Party may refer to, cite, or offer in evidence all or any part of the recitals contained in

Section I of this Settlement Agreement for any purpose in any proceeding, and that those

recitals shall have no preclusive effect or other effect in any proceeding.

       5.     The headings of the sections and paragraphs of this Settlement Agreement

are included for convenience only and will not be deemed to constitute part of this

Settlement Agreement or to affect its construction.

       6.     This Settlement Agreement, including all Exhibits attached hereto, may not

be modified or amended except in a writing signed by all of the Parties.

       7.     This Settlement Agreement may be executed in one or more counterparts,

each of which will be deemed an original but all of which together will constitute one and

the same instrument.

       8.     The determination of the terms of, and the drafting of, this Settlement

Agreement, including its Exhibits, has been by mutual agreement after negotiation, with

consideration by and participation of all Parties and their counsel.          Because this

Settlement Agreement was drafted with the participation of all Parties and their counsel,

the presumption that ambiguities will be construed against the drafter does not apply.

Each of the Parties has been represented by competent and effective counsel throughout

the course of settlement negotiations and in the drafting and execution of this Settlement

Agreement, and there was no disparity in bargaining power among the Parties to this

Settlement Agreement.

       9.     All of the Exhibits of this Settlement Agreement are material and integral

parts hereof, and are fully incorporated herein by reference.


                                             31
      10.    Except for the confidential funding side letter(s) referenced in Paragraphs

III.A.1 and III.A.2, and the confidential addendum referred to in Paragraph III.J.3, this

Settlement Agreement and the Exhibits hereto constitute the entire, fully integrated

agreement among the Parties and cancel and supersede all prior written and unwritten

agreements and understandings pertaining to the settlement of the Actions.

      11.    The Parties agree that any disputes regarding the terms and conditions of

this Settlement Agreement or the Parties’ rights and obligations under this Settlement

Agreement must first be mediated in non-binding mediation before a mutually agreeable

mediator and, if mediation is unsuccessful, will be resolved in the Court.

      12.    All notices to the Parties or counsel required by this Settlement Agreement

must be made in writing and communicated by email and overnight delivery to the

following addresses:

      If to Class Counsel and/or Plaintiffs’ Counsel:
      Paul J. Hanly, Jr.
      Andrea Bierstein
      Simmons Hanly Conroy LLC
      c/o Perlitz Litigation
      One Court Street
      Alton, Illinois 62002
      phanly@simmonsfirm.com
      abierstein@simmonsfirm.com

      Mitchell Garabedian
      William H. Gordon
      Law Offices of Mitchell Garabedian
      100 State Street, 6th Floor
      Boston, MA 02109
      mgarabedian@garabedianlaw.com
      wgordon@garabedianlaw.com




                                           32
If to Defendants or Defendants’ Counsel:

Timothy P. O’Neill                                 Jeffrey W. Kennedy
MURPHY & KING, P.C.                                Christopher F. Wanat
One Beacon Street, 21st Floor                      MILANO & WANAT LLC
Boston, Massachusetts 02108                        471 East Main Street
toneill@murphyking.com                             Branford, Connecticut 06405
tfolkman@murphyking.com                            cwanat@mwllc.us
                                                   jkennedy@mwllc.us

Counsel for Father Paul E. Carrier, S.J.           Counsel for Hope Carter


Stanley A. Twardy, Jr.                             William J. Dailey, Jr.
Thomas D. Goldberg                                 Michael J. Kerrigan
DAY PITNEY LLP                                     SLOANE & WALSH, LLP
One Canterbury Green                               One Center Plaza, 8th Floor
201 Broad Street                                   Boston, Massachusetts 02108
Stamford, Connecticut 06901                        wdaileyjr@sloanewalsh.com
satwardy@daypitney.com                             mkerrigan@sloanewalsh.com
tgoldberg@daypitney.com

Counsel for Fairfield University                   Counsel for The Society of Jesus of New
                                                   England, Inc.


Bradford S. Babbitt
ROBINSON & COLE LLP
280 Trumbull Street
Hartford, Connecticut 06103-3597
bbabbitt@rc.com

Counsel for the Sovereign Military Hospitaller
 Order of St. John of Jerusalem of Rhodes and of
 Malta, American Association, U.S.A., Inc.


                      [SIGNATURE PAGES FOLLOW]




                                           33
      IN WITNESS WHEREOF,the undersigned, being duly authorized, have caused

this Settlement Agreement to be executed on January _,2019 and agree that it will take

effect on when it is executed by all of the undersigned.




COUNSEL FOR PLAINTIFFS /                      COUNSEL FOR PLAINTIFFS /
CLASS COUNSEL                                 CLASS COUNSEL




Mitchell Garabedian(phv04676)                 Paul j. Haply,Jr.(phv04680)
William H. Gordon(phv0467~                    Andrea Bierstein(phv04678)
Law Offices of Mitchell Garabedian            Simmons Hanly Conroy LLC
100 State Street, 6th Floor                   c/o Perlitz Litigation
Boston, MA 02109                              One Court Street
mgarabedian~garabedianlaw.com                 Alton, Illinois 62002
wgordonQgarabedianlaw.com                     phanlyC~simmonsfirm.com
                                              abiersteinQsimmonsfirm.com


FATHER PAUL E. CARRIER,S.J.




FAIRFIELD UNIVERSITY




Kevin Lawlor
Executive Vice President &Chief
 Operating Officer
THE SOCIETY OF JESUS OF NEW
ENGLAND,INC.




Michael C. McFarland,S.J.
Treasurer


SOVEREIGN MILITARY HOSPITALLER
ORDER OF ST. JOHN OF JERUSALEM
OF RHODES AND OF MALTA,
AMERICAN ASSOCIATION,U.S.A.,
INC.




Rev. Dr. Jeffrey R. Trexler
Executive Director


COUNSEL FOR FAIRFIELD             COUNSEL FOR PAUL E. CARRIER,S.J.
UNIVERSITY
                                      r           n`    `

                                                 v
                                  Timothy P. 'Neill(phv04968)
Stanley A. Twardy,Jr.(ct 05096)   MURPHY &KING,P.C.
Thomas D. Goldberg (ct 04386)     One Beacon St.
DAY PITNEY LLP                    Boston, MA 02108
One Canterbury Green              Phone:(61~ 423-0400
201 Broad Street                  Fax:(617)423-0498
Stamford,CT 06901                 tpoQmurphyking.com
Phone:(203)977-7300
Fax:(203)977-7301
satwardyQdaypitney.com
tgoldbergQdaypitney.com
EXHIBIT A
                 PERLITZ LITIGATION CLAIM FORM 1



                      THIS CLAIM FORM MUST BE POSTMARKED,
                   SUBMITTED ELECTRONICALLY, OR DELIVERED IN
                     PERSON NO LATER THAN [DATE] TO BE VALID.
                    FAILURE TO COMPLY WITH THIS REQUIREMENT
                      WILL RESULT IN DISMISSAL OF YOUR CLAIM.

Only individuals satisfying the requirements set forth in the Class Notice are Settlement Class
Members potentially eligible to receive a Settlement Payment if the proposed Settlement
Agreement is approved by the Court. (Capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Settlement Agreement.) IF YOU BELIEVE YOU ARE
ELIGIBLE TO BE A QUALIFYING SETTLEMENT CLASS MEMBER AS DESCRIBED
IN THE NOTICE, YOU MUST SUBMIT A CLAIM FORM IN ORDER TO REQUEST A
MONEY PAYMENT.

ONLY VETTED CLASS MEMBERS WHO HAVE PENDING LAWSUITS ARE ELIGIBLE TO
SUBMIT THIS CLAIM FORM.

In order to receive a Settlement Payment, you must provide your name, an address to receive
mail and notifications of acceptance or denial of membership in the Settlement Class, a
telephone number to contact you, a copy of a government issued identification or a birth
certificate, and a current photograph of you not already submitted in the form of a government
identification. You also must identify the Case Number for your lawsuit.

Your Name, Address and Telephone Number:

_____________________________________________________________________________________

__________________________________________________________________________________

Case Number of Lawsuit: ____________________________________


THE CLASS SETTLEMENT PROVIDES THAT ALL SETTLEMENT CLASS MEMBERS
AGREE TO THE FOLLOWING TERMS. YOU MUST INITIAL EACH OF THE FOLLOWING
PARAGRAPHS OR YOUR CLAIM WILL BE DENIED.

_______ By submitting this Claim Form, I acknowledge and agree that this settlement, as set forth
in the Settlement Agreement, will be my only and exclusive remedy for any and all Claims that I
may have against the Defendants or other Released Parties.

_______ I acknowledge that, in exchange for my participating in this process, and as more fully
set forth in the Settlement Agreement, I fully and finally release, remise, acquit and forever
discharge all Defendants and other Released Parties from all Claims. I further understand that
approval of this Claim Form will be determined by a neutral, court-appointed Claims

                                           Page 1 of 2
101446106.3
                   PERLITZ LITIGATION CLAIM FORM 1
Administrator and that I have released all Claims even if the Claims Administrator does not
approve my Claim Form. I also expressly covenant, agree and acknowledge that: (i) Defendants
and all other Released Parties will not be subject to liability or expense of any kind with respect
to my Claims; (ii) I will be permanently barred from initiating, asserting, litigating, and/or
prosecuting any and all Claims against the Defendants and the Released Parties in any federal or
state court in the United States or in any other tribunal or administrative or adjudicative body in
any jurisdiction in the world; (iii) I will not directly or indirectly, commence, file, initiate, institute,
prosecute, maintain, support, or consent to any action or proceedings against any of the Released
Parties in any way arising out of, related to, or in connection with the Claims; and (iv) I will not
be a recipient or beneficiary, directly or indirectly, of any other financial or other benefit relating
to any such action or proceeding, in any jurisdiction anywhere in the world.

_______ I acknowledge and agree that each Qualifying Settlement Class Member is to receive an
equal percentage of the total monies to be paid to all Qualifying Settlement Class Members after
subtracting Class Counsel’s attorneys’ fees and all expenses paid by Class Counsel.


I certify, declare, state and or verify under penalty of perjury under the laws of the United
States of America that the foregoing information supplied in this Claim Form by the
undersigned is true and correct to the best of my recollection, and that this form was executed
on the date set forth below.


Dated ____________________, 2019


                                                          __________________________________
                                                          Attorney Name:

Perlitz Litigation Class Settlement
c/o [Claims Administrator]
[Address]



IMPORTANT LEGAL MATERIALS




                                               Page 2 of 2
101446106.3
EXHIBIT B
                 PERLITZ LITIGATION CLAIM FORM 2



                      THIS CLAIM FORM MUST BE POSTMARKED,
                   SUBMITTED ELECTRONICALLY, OR DELIVERED IN
                    PERSON NO LATER THAN [DATE], TO BE VALID.
                    FAILURE TO COMPLY WITH THIS REQUIREMENT
                     WILL RESULT IN DISMISSAL OF YOUR CLAIM.

Only individuals satisfying the requirements set forth in the Class Notice are Settlement Class
Members potentially eligible to receive a Settlement Payment if the proposed Settlement
Agreement is approved by the Court. (Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Settlement Agreement.) IF YOU BELIEVE YOU ARE
ELIGIBLE TO BE A QUALIFYING SETTLEMENT CLASS MEMBER AS DESCRIBED
IN THE NOTICE, YOU MUST SUBMIT A CLAIM FORM IN ORDER TO REQUEST A
MONEY PAYMENT.

ONLY VETTED SETTLEMENT CLASS MEMBERS WHO HAVE NOT FILED LAWSUITS
ARE ELIGIBLE TO SUBMIT THIS CLAIM FORM.

In order to receive a Settlement Payment, you must provide your name, an address to receive
mail and notifications of acceptance or denial of membership in the Settlement Class, a
telephone number to contact you, an identification of the school or orphanage owned, operated
and or controlled by Defendants that you attended, a statement of the type of Sexual Abuse(s)
of you, a copy of a government-issued identification or a birth certificate, and a photograph of
you not already submitted in the form of a government identification.

Your Name, Address and Telephone Number:

_____________________________________________________________________________________

__________________________________________________________________________________

Identify Locations of PPT Attended:

_____________________________________________________________________________________

Sexual Abuse: How many times were you abused? ____________

Summarize the incident(s) of Sexual Abuse: ____________________________________________

_____________________________________________________________________________________

__________________________________________________________________________________

(Attach additional sheets if necessary.)




 101446102.3
                                           Page 1 of 2
                   PERLITZ LITIGATION CLAIM FORM 2
THE CLASS SETTLEMENT PROVIDES THAT ALL SETTLEMENT CLASS MEMBERS
AGREE TO THE FOLLOWING TERMS. YOU MUST INITIAL EACH OF THE FOLLOWING
PARAGRAPHS OR YOUR CLAIM WILL BE DENIED.

_______ By submitting this Claim Form, I acknowledge and agree that this settlement, as set forth
in the Settlement Agreement, will be my only and exclusive remedy for any and all Claims that I
may have against the Defendants or other Released Parties.

_______ I acknowledge that in exchange for my participating in this process, and as more fully
set forth in the Settlement Agreement, I fully and finally release, remise, acquit and forever
discharge all Defendants and other Released Parties from all Claims. I further understand that
approval of this Claim Form will be determined by a neutral, court-appointed Claims
Administrator and that I have released all Claims even if the Claims Administrator does not
approve my Claim Form. I also expressly covenant, agree and acknowledge that: (i) Defendants
and all other Released Parties will not be subject to liability or expense of any kind with respect
to my Claims; (ii) I will be permanently barred from initiating, asserting, litigating, and/or
prosecuting any and all Claims against the Defendants and the Released Parties in any federal or
state court in the United States or in any other tribunal or administrative or adjudicative body in
any jurisdiction in the world; (iii) I will not directly or indirectly, commence, file, initiate, institute,
prosecute, maintain, support, or consent to any action or proceedings against any of the Released
Parties in any way arising out of, related to, or in connection with the Claims; and (iv) I will not
be a recipient or beneficiary, directly or indirectly, of any other financial or other benefit relating
to any such action or proceeding, in any jurisdiction anywhere in the world.

_______ I acknowledge and agree that each Qualifying Settlement Class Member is to receive an
equal percentage of the total monies to be paid to all Qualifying Settlement Class Members after
subtracting Class Counsel’s attorneys’ fees and all expenses paid by Class Counsel.


I certify, declare, state and or verify under penalty of perjury under the laws of the United
States of America that the foregoing information supplied in this Claim Form by the
undersigned is true and correct to the best of my recollection, and that this form was executed
on the date set forth below.

Dated ____________________, 2019


                                                          __________________________________
                                                          Attorney Name:

Perlitz Litigation Class Settlement
c/o [Claims Administrator]
[Address]



IMPORTANT LEGAL MATERIALS

 101446102.3
                                                Page 2 of 2
EXHIBIT C
                    Return This Claim Form By [DATE] or Your Claim for a
                           Settlement Payment Will be Dismissed

If you believe you are a Settlement Class Member, and you do not qualify as a Vetted Settlement
Class Member according to the terms of the Settlement Agreement, you must submit this Claim
Form.

Only one Claim Form may be submitted per individual. If the Claim Form is return ed after
[DATE], the Claim is incomplete and/or you do not submit the required documents, you will
release your Claims and you will not be entitled to a Settlement Payment.

You may call the Claims Administrator at the number provided in the Class Notice or
go to www.[address] if you have any questions. Do not go to any Defendant or court
website or call any Defendant or court phone numbers, as no information pertaining to the
settlement is available there.

Complete ALL sections and include the required documentation when submitting this Claim
Form.

1. Provide your full name, date of birth, a mailing address to receive notifications of acceptance
   or denial of membership in the class, a telephone number to contact you, and an email
   address, if you have one.


    Claimant Full
    Name

    Other Names Used

    Date of Birth

    Address

    Telephone number

    Email address

2. If you are making a claim on your own behalf complete this section. If you are a parent or
   duly appointed guardian ad litem of a Settlement Class Member who is a minor or protected
   person; or a duly appointed executor, executrix, administrator or administratrix or
   equivalent duly appointed general representative of a deceased Settlement Class Member,
   complete this section as it pertains to the minor, protected person or deceased Settlement
   Class Member.



                                            Page 1 of 5
    1. Locations of the Sexual
    Abuse
    2. Dates of the Sexual Abuse
    3. School or orphanage names
    and locations you attended at
    the time of the Sexual Abuse
    4. Names of any persons you
    told of the Sexual Abuse
    5. Names of any staff or
    volunteers (Haitian or
    American) that were working
    at the schools or orphanages
    when you attended “PPT”

3. If you are completing this Claim Form on behalf of a Settlement Class Member you must: (1)
   provide documents that confirm your ability to legally represent the claimant; and (2) answer
   the following:

   Representative Name: ______________________________________

   Basis of Representation: ____________________________________

4. Describe, in detail, the Sexual Abuse you suffered. Include (a) the name of the person
   you claim committed the Sexual Abuse, (b) the type of the Sexual Abuse, (c) any
   persons present at the location before, during or after the Sexual Abuse, and (d) any
   violence, coercion or threats made or threatened before, during or after the assault.
   Attach additional pages if necessary. If you are completing this Claim Form on behalf
   of the Settlement Class Member, you should provide this information for the
   Settlement Class Member.




                                          Page 2 of 5
5. CLAIM DOCUMENTATION: Provide documents to support your claim.

  YOU MUST SUBMIT THE FOLLOWING DOCUMENTS: a copy of a government-issued
  identification or a birth certificate, and a photograph of you not already submitted in the
  form of a government identification.

  YOU SHOULD ALSO SUBMIT A N Y DOCUMENTS YOU MAY HAVE THAT
  SUPPORT YOUR CLAIM. Supporting documents may include, for example, copies of any
  papers you have showing whether and when you attended or participated in any program
  at “Project Pierre Toussaint” (“PPT”), any documentary or photographic evidence you may
  have of your relationship to the staff person affiliated with PPT who Sexually Abused you
  on the island of Hispaniola, and/or any other documentary or photographic evidence that
  supports your claim.

  YOUR CLAIM WILL BE DENIED IF SUFFICIENT PROOF IS NOT PROVIDED.
  SUFFICIENCY OF PROOF IS TO BE DETERMINED EXCLUSIVELY BY A CLAIMS
  ASSESSOR.


                                         Page 3 of 5
6. ACKNOWLEDGEMENT OF SETTLEMENT TERMS: The Settlement Agreement
   provides that all Settlement Class Members Agree to the terms below.

   You must initial each of the following paragraphs:


   _______ By submitting this Claim Form, I acknowledge and agree that this settlement, as set
   forth in the Settlement Agreement, will be my only and exclusive remedy for any and all
   Claims that I may have against the Defendants or other Released Parties. I further
   understand that (i) submission of this Claim Form does not guarantee that I will receive a
   Settlement Payment, (ii) a court-appointed Claims Assessor will determine whether I am a
   Qualifying Settlement Class Member entitled to a Settlement Payment, and (iii) the Claims
   Assessor’s decision will be final.

   _______ I acknowledge that in exchange for my participating in this process, and as more
   fully set forth in the Settlement Agreement, I fully and finally release, remise, acquit and
   forever discharge all Defendants and other Released Parties from all Claims. I further
   understand that approval of this Claim Form will be determined by a neutral, court-
   appointed Claims Administrator and that I have released all Claims even if the Claims
   Administrator does not approve my Claim Form. I also expressly covenant, agree and
   acknowledge that: (i) Defendants and all other Released Parties will not be subject to
   liability or expense of any kind with respect to my Claims; (ii) I will be permanently barred
   from initiating, asserting, litigating, and/or prosecuting any and all Claims against the
   Defendants and the Released Parties in any federal or state court in the United States or in
   any other tribunal or administrative or adjudicative body in any jurisdiction in the world;
   (iii) I will not directly or indirectly, commence, file, initiate, institute, prosecute, maintain,
   support, or consent to any action or proceedings against any of the Released Parties in any
   way arising out of, related to, or in connection with the Claims; and (iv) I will not be a
   recipient or beneficiary, directly or indirectly, of any other financial or other benefit relating
   to any such action or proceeding, in any jurisdiction anywhere in the world.

   _______ I acknowledge and agree that each Qualifying Settlement Class Member is to
   receive an equal percentage of the total monies to be paid to all Qualifying Settlement Class
   Members after subtracting Class Counsel’s attorneys’ fees and all expenses paid by Class
   Counsel.

7. Sign and date this Claim Form.

   I certify, declare, state and or verify under penalty of perjury under the laws of the United
   States of America that the foregoing information supplied in this Claim Form by the




                                             Page 4 of 5
   undersigned is true and correct to the best of my recollection, and that this form was
   executed on the date set forth below.

   Dated ____________________, 2019


 ________________________________________
 (Signature) (REQUIRED)


 _________________________________________        _______________________________________
 (Print Name) (REQUIRED)

                                                  _______________________________________
                                                  (Street Address) (REQUIRED)

 ________________________________________         _______________________________________
 (Telephone Number) (REQUIRED)                    (Country) (REQUIRED)


Return this completed Claim Form with the required documentation by:
    1. Mail it to PERLITZ LITIGATION CLASS SETTLEMENT, c/o *** Consulting, [Address]
       postmarked by [DATE];
    2. Email it to [Email address] by [DATE];
    3. Upload it to [Website Address] by [DATE]; or
    4. Submit it to the Claims Facilitator by [DATE] at the following location: [Location]




                                           Page 5 of 5
EXHIBIT D
  If You Were Sexually Abused By Douglas
   Perlitz or Someone From Project Pierre
 Toussaint, You Could Get Money From Class
               Action Settlement

        To Get Money You MUST Complete The Attached Claim Form By[DATE].




People who attended and participated in programs at the Project Pierre Toussaint school
and orphanage say they were sexually abused. They have sued Father Paul E. Carrier, S.J.,
Hope E. Carter, Fairfield University, The Haiti Fund, Inc., The Society of Jesus of New
England, Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes and of
Malta, American Association, U.S.A. Together these people and organizations that were
sued are called the Defendants.

If you were sexually abused while attending or participating in programs at the Project
Pierre Toussaint (also called “PPT”) school or orphanage, or if you were sexually abused by
anyone affiliated with PPT, between January 1, 1996 and July 1, 2009 you are included in
this class action lawsuit as a “Settlement Class Member” and may be able to get money
from this proposed settlement.

To get money you must complete the attached Claim Form and submit it with the documents
it asks for by [DATE].

          You are not being sued and this is not a lawsuit against you.
  You do not have to pay anyone to get your settlement money, but you will be
              responsible for any taxes on your settlement money.

If you do not submit a Claim Form on time, you will not be able to get settlement money.

If you don’t do anything, you will not get any settlement money and you will not be able
to sue any of the Defendants for sexual abuse at PPT or by a PPT-affiliated person that
happened between January 1, 1996 and July 1, 2009.
If you don’t want to get settlement money and you want to be able to sue any of the
Defendants for abuse at PPT or by a PPT-affiliated person that happened between January
1, 1996 and July 1, 2009 in a different lawsuit you must opt out of the settlement by
[DATE].

If you do not opt out of the settlement you can submit a Claim Form for settlement money
and object to the settlement if there is something about the settlement that you don’t
like. If you submit a Claim Form or object to the settlement you will no longer be able to
sue any of the Defendants for sexual abuse at PPT or by a PPT-affiliated person that
happened between January 1, 1996 and July 1, 2009.

GENERAL INFORMATION ABOUT THE SETTLEMENT

Why Has This Notice Been Published?
This Notice has been published because, if you were sexually abused while attending or
participating in programs at the PPT schools or orphanages between January 1, 1996 and
July 1, 2009 you have a right to know about this lawsuit and the settlement, including all
of your rights and options, and you may be able to get settlement money.
The lawsuit is called Gesner Lecenat et. al v. Douglas Perlitz, et al., Case No. 3:13-cv-
01633 (RNC) and it is pending in the United States District Court, District of Connecticut.
What Is the Lawsuit About?
Gesner Lecenat and Jason Maxwel Deriza (known as “Representative Plaintiffs”), brought
lawsuits against Defendants in November 2013 and May 2014, claiming they were the
victims of sexual abuse by Douglas Perlitz while attending the Project Pierre Toussaint
schools or orphanages owned, operated and controlled by Defendants.
All of the Defendants deny these claims and the claims made in the class action
complaints. The Defendants also deny that they owe anything to the Representative
Plaintiffs or Settlement Class Members based on these claims.
Why Is there a Settlement?
The Representative Plaintiffs and the Defendants have agreed to a settlement to put an
end to the lawsuits. They all think that the proposed settlement is in the best interest of
everyone involved because it ends the uncertainty, expense, risk, and delays of continuing
the lawsuits and it provides money to eligible Settlement Class Members.
Who is Included in the Class Action Lawsuits and Settlement?
Generally you are included in the class action lawsuits and settlement and able to get
settlement money if you were molested, sexually touched or fondled, coerced,
threatened, or groomed, or experienced sexual related behavior, activity, interaction,
or exploitation including physical assault or battery on the island of Hispaniola by
Douglas Perlitz, Father Carrier, or any other person affiliated with PPT at any time
from January 1, 1996 through July 1, 2009 and who claim that this sexual abuse was
caused by or related to or could have been prevented by any of the Defendants.
Specifically, the Court decided you are included in the class action lawsuits and
settlement and able to get settlement money if you meet the following definition of
the Settlement Class:
         All persons who, during the Class Period, were subject to Sexual Abuse on the
         island of Hispaniola by Douglas Perlitz, Father Carrier, or any other person
         affiliated the school, programs, facilities, or orphanage commonly known as
         “Project Pierre Toussaint” or “PPT” and who claim that such Sexual Abuse was
         caused by or related to any act or omission of any Defendant.
Class Period means the period from January 1, 1996 through July 1, 2009.
Sexual Abuse means all forms of sexual-related contact, molestation, touching,
fondling, behavior, activity, interaction, exploitation, coercion, threats, and/or
grooming; included in this definition are physical assault and/or battery in connection
with such abuse.
Action means the above-captioned proceedings, along with all of the cases
consolidated with them.
Who is NOT Included in the Class Action Lawsuits and Settlement?
You are not included in class action lawsuits or settlement if you settled your claims
in the cases consolidated with or in connection with Jean-Charles v. Perlitz, No. 3:11-
cv-00614-RNC or you made claims in the Action and your claims were dismissed.

SETTLEMENT BENEFITS
What Does the Settlement Provide?
The Defendants are paying a total of $60,000,000 to settle the lawsuits. Settlement Class
Members who submit valid Claims Forms will receive money from the settlement. The
amount of money each Settlement Class Member who submits a valid Claim Form will
receive is not known at this time. These amounts will be determined if the Court approves
the settlement and the total number of valid Claim Forms submitted.

YOUR RIGHTS AND OPTIONS IN THIS SETTLEMENT
What Rights and Options Do I Have in this Settlement?
Settlement Class Members can do nothing, submit a Claim Form to receive settlement
money, object to the settlement, or opt out of the settlement.
   (a)      What happens if I don’t do anything? If you do not do anything after
            reading this Notice, you will not receive any settlement money and you will give
            up your right to sue any of the Defendants about the abuse claims made in
            these lawsuits and resolved by this settlement. You will be bound by all orders
            and judgments of the Court.
   (b)      What happens if I submit a Claim Form? If you submit a Claim Form on time
            and with all of the required documents you will be eligible to receive settlement
            money if the Court grants final approval to the settlement and if your Claim
            Form is approved. You will also give up your right to sue any of the Defendants
            about the abuse claims made in these lawsuits and resolved by this settlement.
            You will be bound by all orders and judgments of the Court.
   (c)      What happens if I object to the settlement? If you object to the settlement
            the Court will consider your objection when deciding whether to grant final
            approval to the settlement. The Court may or may not agree with your objection
            and cannot change the terms of the settlement. If you object, you will give up
            your right to sue any of the Defendants about the abuse claims made in these
            lawsuits and resolved by this settlement. You will be bound by all orders and
            judgments of the Court. You may object and also file a Claim Form for
            settlement money.
   (d)      What happens if I opt out of the settlement? If you opt out of the
            settlement you will not be able to get any settlement money and you cannot
            object to the settlement. You will keep your right to sue any of the Defendants
            about the abuse claims made in these lawsuits and resolved by this settlement
            and you will not be bound by any orders or judgments of the Court.
How do I submit a Claim Form for Settlement money?
Complete and return the attached Claim Form along with the required documents by
[DATE].
You may:
   1)    Mail your Claim Form and documents postmarked by [DATE]to:
                          PERLITZ LITIGATION CLASS SETTLEMENT
                                    c/o *** Consulting
                                          [Address]
                                      [City] [ST] [Zip]
   2)    Email your Claim Form and documents to [Email address];
   3)    Upload your Claim Form and documents at [Website Address]; or
   4)    Submit your Claim Form and documents to the Claims Facilitator at:
                                           [Address]
                                       [City] [ST] [Zip]
What documents do I need to submit with my Claim Form?
Unless you have been separately notified that you have been designated a Vetted
Settlement Class Member, you must submit the documents described in the Claim Form,
including:
   1) a government-issued identification, birth certificate, and a current photograph of
      you (separate from your government identification); and
   2)    documents supporting your claim, if you have them, such as:
         a) documents or photographs showing whether and when you attended or
            participated in any program at PPT; and/or
         b) documents or photographs of your relationship to the PPT staff person who
            sexually abused you on the island of Hispaniola.
What if I am a Minor or the Settlement Class Member passed away?
If the Settlement Class Member is a minor, is unable to complete the Claim Form because
they are a protected person under Connecticut law, or is deceased or died after the Class
Action was filed on July 1, 2018, the minor’s parent, a duly appointed guardian ad litem or
executor, executrix, administrator or administratrix or equivalent duly appointed general
representative may complete the Claim Form for the minor, protected person or deceased
person.
I need help completing my Claim Form, what Should I do?
For free help completing your Claim Form go to the Claims Facilitator’s office anytime
from [dates & hours of operation]. The office is located at:
                                          [Address]
                                      [City] [ST] [Zip]
What Happens after I Submit a Claim Form?
If you submit a Claim Form, the Claims Administrator, and Claims Assessor have the right
to verify the validity and accuracy of your Claim Form and the documents you provide to
support your claim. If your Claim Form is considered valid, you will be later notified of the
amount of your settlement money.
If your Claim Form or supporting documents are found to be invalid or insufficient, written
notification will be mailed to the address you provided. You will then have thirty days to
correct the problems with your claim. If you do not return your corrected Claim Form by
the deadline due to disruption of mail service or inability to deliver mail to you or from
you, you will not receive a deadline extension. Class Counsel will not receive hand
delivered copies of any Claim Forms or supporting documentation. If you deliver a Claim
Form or documentation to Class Counsel it will not be submitted.

How Do I Object to the Settlement?
If you are a Settlement Class Member and you do not opt out of the settlement, you may
object to the settlement if you don’t like something about it. To object, you must submit a
written letter stating that you object to the settlement in Gesner Lecenat et. al v. Douglas
Perlitz, et al., Case No. 3:13-cv-01633 (RNC). Your objection letter must include: (1) your
name, address, telephone number; (2) the reasons why you object to the settlement; (3)
any documents or other material you want the Court to consider in support of your
objection; (3) proof that you qualify as a Settlement Class Member, such as papers or
photographs documenting you attended PPT; (4) a statement whether your objection
applies only to yourself, the entire class, a specific subset of the class. Submit your
objection and supporting documentation by mail, email, online or at the Claims
Facilitator’s office.
   1) Mail your objection and supporting documentation postmarked by [DATE]to:
                        PERLITZ LITIGATION CLASS SETTLEMENT
                                  c/o *** Consulting
                                        [Address]
                                    [City] [ST] [Zip]
   2) Email your objection and supporting documentation by [DATE]to [Email address];
   3) Upload your objection and supporting documentation by [DATE] at [Website
      Address]; or
   4) Submit your objection and supporting documentation by [DATE]to the Claims
      Facilitator at:
                                         [Address]
                                     [City] [ST] [Zip]

Unless the Court directs otherwise, any Settlement Class Member who fails to serve a
written objection as described above will not be entitled to object to the approval of the
settlement, to object to the judgment to be entered, or to be heard at the Final Approval
Hearing. Unless otherwise ordered by the Court, any Settlement Class Member who does
not make his or her objection in the manner provided in this Notice shall be deemed to
have waived such objection and shall forever be foreclosed from making any objection to
the fairness, reasonableness or adequacy of the proposed settlement, and to the award of
attorneys’ fees and expenses to Class Counsel.

Can I speak in Court about my Objection?
Yes, you may ask to present an argument to the Court concerning your objection at the
Final Approval Hearing, but it is not required. To address the Court in person at the Final
Approval Hearing, you must submit a Notice of Appearance and Intent to Present
Argument with the Court, and if you require an interpreter, you must provide the name of
your court approved interpreter. These materials, along with your written objection, must
be filed with the Court in the format required by the Court and mailed to Class Counsel
and to the Claims Administrator at the following addresses postmarked no later than
[DATE].

United States District Court,   PERLITZ LITIGATION CLASS           [Class Counsel]
   District of Connecticut             SETTLEMENT                      [Address]
      450 Main Street               c/o *** Consulting             [City] [ST] [Zip]
    Hartford, CT 06103                   [Address]
                                     [City] [ST] [Zip]
How do I opt out of the Settlement?
If you don’t want to receive any settlement money and you do not want to be bound by
any orders or judgements of the Court in the settlement you must opt out of the
settlement. To do so, you must prepare a written Request for Exclusion stating in English
or Haitian Kreyol:
      “I want to be excluded from the Settlement Class in the Perlitz Class Action
      Litigation.”
Your Request for Exclusion must also (1) include your name, current mailing address and
telephone number, and (2) be in writing and signed and dated by you. Your Request for
Exclusion must be in proper format and be prepared by you, not by anyone on your behalf
(unless you are a minor, protected person or the Settlement Class Member is deceased.
To be valid, your Request for Exclusion must be submitted by mail, email, online or at the
Claims Facilitator’s office to the Claims Administrator no later than [DATE].

   1) Mail your Request for Exclusion postmarked by [DATE]to:
                        PERLITZ LITIGATION CLASS SETTLEMENT
                                  c/o *** Consulting
                                        [Address]
                                    [City] [ST] [Zip]
   2) Email your Request for Exclusion by [DATE]to [Email address];
   3) Upload your Request for Exclusion by [DATE] at [Website Address]; or
   4) Submit your Request for Exclusion by [DATE]to the Claims Facilitator at:
                                         [Address]
                                     [City] [ST] [Zip]
Any Request for Exclusion sent by mail must be actually received by the Claims
Administrator no later than three days after [DATE]. If you do not submit your Request for
Exclusion by the deadline due to disruption of mail service or inability to deliver mail to
you or from you, you will not receive a deadline extension. Class Counsel will not receive
hand delivered copies of any Requests for Exclusion. If you deliver a Request for Exclusion
to Class Counsel it will not be submitted. You will not be excluded from the settlement if
your Request for Exclusion is not submitted on time. You are not required to opt out from
the settlement to refuse or forego any money payment to which you may be entitled
under the settlement.
What happens if I don’t do anything?
If you are a Settlement Class Member and you do not do anything in response to this
Notice—meaning you do not submit a Claim Form or a Request for Exclusion—you will not
receive any settlement money and you will be bound by any final judgment approving the
proposed settlement.
What rights am I giving up in Exchange for the Settlement?
Unless you opt out of the settlement by filing a valid Request for Exclusion, you are
agreeing to release the Defendants and related parties for any and all claims that are or
could have been made in these lawsuits and are resolved and released by the Settlement
Agreement. Generally, you are giving up your right to be part of any other lawsuit against
any of the Defendants or related parties for the claims that this settlement resolves.
Included in the Settlement Agreement is something called a “Release of Claims.” The
Release paragraphs in the Settlement Agreement describes the exact Claims you give up
in exchange for the settlement. You should carefully read the Release of Claims in
Paragraph III.G of the Settlement Agreement and consider speaking to your personal
attorney, if you are already represented, or to an attorney of your choice, at your own
expense.
You may inspect a copy of the Settlement Agreement and other settlement documents, all
of which have been filed with the Court and are available at www.[website].com.
Who Represents the Settlement Class?
The Court has appointed Gesner Lecenat and Jason Maxwel Deriza as Class
Representatives to represent the Settlement Class. The Court has also appointed the
following attorneys to represent the Settlement Class as Class Counsel for the purposes of
settlement of this lawsuit:
       Paul Hanly and Jayne Conroy                       Mitchell Garabedian
        Simmons Hanly Conroy LLC                  Law Offices of Mitchell Garabedian
             One Court Street                        100 State Street, 6th Floor
           Alton, IL 62002 USA                         Boston, MA 02109 USA
           Tel: (618) 259-2222                              Tel: (617) 523-6250
How will the Attorneys be Paid?
Class Counsel will be paid attorneys’ fees and expenses from the Settlement Fund. These
amounts will be automatically deducted from your settlement money before it is sent to
you. You will not be required to pay these attorneys out of pocket for their services
representing the Settlement Class in this lawsuit. You have the right to hire your own
attorney in this matter, but if you do, you will be responsible for paying that attorney. It is
not necessary for you to hire your own attorney to get settlement money or opt out of the
settlement.
How much will the Attorneys be paid?
Class Counsel will ask the Court for an award of attorneys’ fees and expenses of up to
33.33% percent of the Settlement Fund consistent with the provisions of Connecticut
General Statutes, § 52-251c plus reimbursement of expenses. The attorneys’ fees and
expenses awarded by the Court will be paid out of the Settlement Fund before making
payments to Settlement Class Members who submit valid Claim Forms.
FINAL APPROVAL OF SETTLEMENT
When Will the Court Decide Whether to Give Final Approval to the Settlement?
The Court will hold a Final Approval Hearing on [DATE], at [TIME], in Courtroom 228 of
the United States District Court, District of Connecticut, located at 450 Main Street,
Hartford, Connecticut, before the Honorable Judge Robert N. Chatigny, presiding (or his
duly appointed successor), to determine whether the proposed settlement is fair,
reasonable, and adequate. The date is subject to change. You are not required to attend
the hearing either to participate in the settlement or to exclude yourself from the
settlement, but you may attend the hearing at your own expense.
Want more Information?
This Notice is only a summary of the proposed settlement. For more information, go to
web address], where you can find additional details about the settlement and download
relevant forms. If you have any questions call the Claims Facilitator at ___________. The
Claims Facilitator either speaks fluent Haitian Kreyol or is working with an interpreter who
does. The Claims Facilitator has been appointed to assist Settlement Class Members in
filling out and submitting Claims Forms.

Pleadings and other papers filed in these lawsuits are also available for inspection and/or
copying at the Court.

This Notice is not intended to, and should not be construed as, an expression of any
opinion by the Court with respect to the truth of the allegations in the lawsuit, the merits
of the claims or defenses asserted, or of the proposed settlement. This Notice is simply to
advise you of the pendency of the lawsuit, the terms of the proposed settlement, and your
rights in connection with the proposed settlement and claims process.

 DO NOT CALL THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT
         THE SETTLEMENT. THEY WILL NOT BE ABLE TO HELP YOU.
EXHIBIT E
                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 GESNER LECENAT a/k/a LECENAT GESNER           Civil Action No.:
 JASON MAXWEL DERIZA a/k/a DERIZA JASON 3:13-cv-01633-RNC
 MAXWEL a/k/a JASON MAXWEL DERIZARD a/k/a 3:14-cv-00668-RNC
 DERIZARD JASON MAXWEL, individually and on
 behalf of themselves and all others similarly
 situated,

              Plaintiffs,

                            v.

 DOUGLAS PERLITZ et al.,
                                                      __________________, 201_
              Defendants.

                  [PROPOSED] PRELIMINARY APPROVAL ORDER
      Plaintiffs, Gesner Lecenat a/k/a Lecenat Gesner and Jason Maxwel Deriza a/k/a

Deriza Jason Maxwel a/k/a Jason Maxel Derizard a/k/a Derizard Jason Maxwel, by and

through their counsel, having moved this Court pursuant to Fed. R. Civ. P. 23 for a

preliminary approval of a proposed Class Settlement in accordance with the terms of the

Settlement Agreement submitted to this Court; the Court having read and considered the

Settlement Agreement, and Defendants Father Paul E. Carrier, S.J.; Hope E. Carter;

Fairfield University; The Society of Jesus of New England, Inc., and Sovereign Military

Hospitaller Order of St. John of Jerusalem of Rhodes and of Malta, American Association,

U.S.A., Inc. a/k/a Order of Malta, American Association USA (collectively

“Defendants”) having consented to the entry of this Order,




                                              1
      IT IS HEREBY ORDERED:


      1.     The Settlement Agreement, and all of its terms and conditions, is

preliminarily approved as fair, just, reasonable and adequate, subject to further

consideration at a final approval hearing (the “Final Approval Hearing”). All capitalized

terms not otherwise defined herein shall have the same meaning as in the Settlement

Agreement.

      2.     For purposes of settlement only, the Court conditionally certifies the

Settlement Class consisting of:
      All persons who, during the Class Period, were subject to Sexual Abuse on
      the island of Hispaniola by Douglas Perlitz, Father Carrier, or any other
      person affiliated with the school, programs, facilities, or orphanage
      commonly known as “Project Pierre Toussaint” or “PPT” and who claim
      that such Sexual Abuse was caused by or related to any act or omission of
      any Defendant.

Excluded from the Settlement Class are all persons who settled their claims in the cases

consolidated with Jean-Charles v. Perlitz, No. 3:11-cv-00614-RNC, or in connection with

those consolidated cases; and all persons who made claims in the Action and as to whom

all such claims were dismissed. For purposes of this Settlement Class definition, “Class

Period” means the period from January 1, 1996 through July 1, 2009; “Sexual Abuse”

means all forms of sexual-related contact, molestation, touching, fondling, behavior,

activity, interaction, exploitation, coercion, threats, and/or grooming; included in this

definition are physical assault and/or battery in connection with such abuse and

“Action” means the above-captioned proceedings, along with all of the cases

consolidated with them.

      3.     The Court finds, subject to the Final Approval Hearing and solely within

the context of and for the purposes of settlement, that the Settlement Class satisfies the

requirements of Rule 23 of the Federal Rules of Civil Procedure. Specifically, the

Settlement Class is so numerous that joinder of all members is impracticable; there are

                                            7
questions of fact and law common to the Settlement Class (e,g., whether Defendant are

liable for any Sexual Abuse covered by the Settlement Class); the claims of the Class

Representatives are typical of the claims of the members of the Settlement Class; the Class

Representative and Class Counsel will fairly and adequately protect the interests of the

members of the Settlement Class; common questions of law or fact predominate over

questions affecting individual members; and a class action is a superior method for fairly

and efficiently adjudicating the Action.

       4.     If the Settlement Agreement does not receive the Court’s final approval, or

if final approval is reversed on appeal, or if the Settlement Agreement is terminated or

otherwise fails to become effective, the Court’s grant of class certification will be vacated,

and the Class Representatives and the Settlement Class will once again bear the burden

of establishing the propriety of class certification. If that happens, neither the certification

of the Settlement Class for settlement purposes, nor any other act relating to the

negotiation or execution of the Settlement Agreement may be considered as a factor in

connection with any class certification issue(s).

       5.     For purposes of settlement only, the Court appoints Plaintiffs, Gesner

Lecenat a/k/a Lecenant Gesner and Jason Maxwel Deriza a/k/a Deriza Jason Maxwel

a/k/a Jason Maxwel Derizard a/k/a Derizard Jason Maxwel as Representative Plaintiffs.

The Court further appoints Simmons Hanly Conroy and Law Offices of Mitchell

Garabedian as Class Counsel. The Court finds that these attorneys are competent and

capable of exercising the responsibilities of Class Counsel and that Plaintiffs Gesner

Lecenat and Maxwel Deriza will adequately protect the interests of the Settlement Class.

       6.     The Court appoints KCC as the Claims Administrator pursuant to Fed. R.

Civ. P. 53(c) to supervise and administer the notice as well as the processing of claims in

accordance with the terms of the Settlement Agreement. The fees of the Claims

Administrator shall be paid from the Settlement Administration Fund. If the total cost of

Claims Administration exceeds the amount included in the Settlement Administration
                                               7
Fund, any additional costs of Claims Administration shall be paid out of the Settlement

Fund. If, at the conclusion of the Claims Administration process, the Settlement

Administration Fund has not been fully exhausted, the balance remaining in the

Settlement Administration Fund shall be returned to the Defendants.

       7.     The Court approves the form and content of the Class Notice and Radio

Publication Notice, attached to the Settlement Agreement as Exhibits D and F, and the

Poster Notice attached as Exhibit __ to the motion for preliminary approval of the

Settlement Agreement, and directs that Class Counsel and the Claims Administrator shall

serve same upon the Settlement Class Members (by radio broadcast publication, poster

publication and by website as set forth in the express terms of the Settlement Agreement)
no later than __________.    The Court finds that service of the Class Notice, Radio

Publication Notice and Poster Notice in this manner constitutes the best notice practicable

under the circumstances to Settlement Class Members, and complies fully with the

provisions set forth in Federal Rules of Civil Procedure, Rule 23, and any and all

substantive and procedural due process rights guaranteed by the United States

Constitution and any other applicable law. The Court further finds that the Class Notice,

Radio Publication Notice and Poster Notice clearly and concisely inform the Settlement

Class Members of their rights and options with respect to the proposed settlement, in

plain, easily understood language, in conformance with the requirements of Rule 23. The

Court authorizes the parties, through their counsel, to make non-substantive changes

upon which they agree to the Class Notice, Radio Publication Notice and/or Poster

Notice as may be required.

       8.     The Court approves the form and content of the Claim Forms attached to

the Settlement Agreement as Exhibit A, B and C.

       9.     Settlement Class Members must submit completed Claim Forms to

participate in the settlement by the Final Claims Bar Date, which is ___________________.

       10.    As set forth in the Class Notice, the Settlement Class Members shall be
                                            7
afforded the right to either opt out from or object to the final approval of this Settlement

Agreement.

       11.    Settlement Class Members shall have until ___________ to opt out of the

Settlement Class. Any Settlement Class Member who opts out shall be excluded from the

Settlement Class, and shall have no rights under the Settlement Agreement. A request

for exclusion must be in writing and state the Settlement Class Member’s name, address

and telephone number and state in English or Haitian Kreyol that the Settlement Class

Member wants to be excluded from the Settlement Class in the Perlitz Class Action

Litigation. The request must be signed by the Settlement Class Member, dated and
submitted according to the directions provided in the Class Notice by _________.

       12.    All Settlement Class Members who do not opt-out shall have until

_________ to object to the proposed settlement. Only Settlement Class Members shall

have the right to object to the settlement. If a Settlement Class Member seeks to object,

the procedure and requirements to do so are fully set forth in the Class Notice. To do so,

the Settlement Class Member must submit: (1) a written statement in proper format

explaining the objection(s) with specificity signed by the Settlement Class Member and

identifying the name, address, telephone number of the person objecting; (2) any

documents or other material the Settlement Class Member wants the Court to consider

in support of the objection; (3) proof that the Settlement Class Member qualifies as a

Settlement Class Member; (4) a statement whether the objection applies only to the

Settlement Class Member, a specific subset of the Settlement Class, or to the entire

Settlement Class. The objection must be filed with the Court on or before _________; and

be mailed to the Claims Administrator and Class Counsel at the addresses set forth in the

Class Notice. Any Settlement Class Member objecting to Final Approval of the Settlement

Agreement may, but need not, appear at the Final Approval Hearing, at the Settlement

Class Member’s own expense, individually or through counsel of the Settlement Class

Member’s choice. Any Settlement Class Member who fails to timely object in the manner
                                             7
prescribed herein shall be deemed to have waived his or her objections and forever be

barred from making any such objections in this action. At any time prior to the Final

Approval Hearing, Class Counsel and Defendants shall have the right to respond in

writing to any objections timely received.

      13.    The Final Approval Hearing shall be held before this Court on

____________________, 2019 at ______ at which time the Court will consider the entry of

the Final Approval Order and will determine any amount of fees and costs that should

be awarded to Class Counsel. Any Settlement Class Member may, but need not, appear

at the Final Approval Hearing, at the Settlement Class Member’s own expense,

individually or through counsel of the Settlement Class Member’s choice and at the

Settlement Class Member’s own expense. Each Settlement Class Member who intends to

appear at the Final Approval Hearing must file a Notice of Appearance with the Court

within fourteen (14) calendar days prior to the Final Approval Hearing. If a Settlement

Class Member, individually or through an attorney, intends to address the Court at the

Final Approval Hearing in a language other than English, the Settlement Class Member

must identify a court-approved interpreter in the Notice of Appearance. Notice of any

such appearance shall be served, on or prior to the date of its filing, on the Claims

Administrator. The Claims Administrator shall serve any such Notice of Appearance on

Class Counsel and Defendants’ Counsel within three (3) calendar days of receipt.

      14.    All proceedings in Gervil St. Louis et. al v. Douglas Perlitz et. al, No. 3:13-cv-

01132 (RNC), and all cases consolidated with it, are hereby stayed other than such

proceedings as may be necessary to carry out the terms and conditions of the Settlement

Agreement. No discovery shall be permitted other than as may be directed by the Court

upon the proper showing by the person seeking such discovery by motion properly

noticed and served in accordance with this Court’s Local Rules.



IT IS SO ORDERED.
                                             7
Dated: ___________   By:_________________________________
                     The Honorable Judge Robert N. Chatigny
                     United States District Court
                     District of Connecticut




                              7
EXHIBIT F
                                       RADIO NOTICE

This is an important statement issued at the direction of the United States District Court for the
District of Connecticut, regarding the settlement of lawsuits concerning Project Pierre Toussaint
and reports of sexual abuse of students.

If you were sexually abused by Douglas Perlitz, or anyone at the Project Pierre Toussaint school
or orphanage at any time from January 1, 1996 through July 1, 2009 you could get money from a
class action settlement.

To get money you MUST submit a Claim Form by [date].

For complete details and a Claim Form go to [web address], call [phone number] or visit
[Address] [City] [ST] [Zip]. [repeat web address, phone number and address if time permits].
EXHIBIT G
       Exhibit G: Terms of Structured Settlements *



       Periodic Payments

      The [company name] (“Life Company”) agrees to make payments in the following
manner:


       Payee(s): __________(“Payee” or “Qualifying Settlement Class Member”)


      Final annuity periodic payments (the “Periodic Payments”) details outlined in the
ChronoGraph.


All sums set forth herein constitute damages on account of physical personal injuries or sickness,
within the meaning of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended.


       Payee's Rights to Payments

        The Qualifying Settlement Class Member may elect to have all, part, or none of his or her
Settlement Payment paid in periodic payments through a structured settlement arrangement
entered into prior to payment of such Settlement Payment. Any payment to be paid to the
Qualifying Settlement Class Member to be so structured shall be paid from the Settlement Fund
to an assignment company(ies) pursuant to the assignment and release agreements reasonably
acceptable to the Claims Administrator (“Assignment Agreements”). The Qualifying Settlement
Class Member has no present right to payment of any structured awards that are subject of
Assignment Agreements. The Qualifying Settlement Class Member acknowledges that the
Periodic Payments cannot be accelerated, deferred, increased or decreased by the Qualifying
Settlement Class Member or any Payee; nor shall the Qualifying Settlement Class Member or any
Payee have the right or power to sell, mortgage, encumber, or anticipate the Periodic Payments,
or any part thereof, by assignment or otherwise.
         Each Assignment Agreement shall have a clause that the Qualifying Settlement Class
Member shall indemnify and hold harmless the Settlement Administrator administering the
Settlement Fund. The Claims Administrator may execute documents and take such actions as

* Capitalized terms not otherwise defined in this document shall have the meanings ascribed to
them in the Settlement Agreement.
may be necessary to effectuate the assignment and payment of Settlement Payments under any
Assignment Agreement.


       Payee's Beneficiary

        Any payments to be made after the death of the Payee, pursuant to the terms of this
agreement shall be made to such person or entity as shall be designated in writing by the Payee to
Metropolitan Tower Life Insurance Company. If no person or entity is so designated by the
Payee, or if the person designated is not living at the time of the Payee's death, such payments
shall be made to the estate of the Payee. No such designation, nor any revocation thereof, shall
be effective unless it is in writing and delivered to Metropolitan Tower Life Insurance Company.
The designation must be in a form acceptable to Metropolitan Tower Life Insurance Company
before such payments are made. The Payee may request in writing that Metropolitan Tower Life
Insurance Company change the beneficiary designation under this agreement. Metropolitan
Tower Life Insurance Company will do so but will not be liable, however, for any payment made
prior to receipt of the request or so soon thereafter that payment could not reasonably be stopped.


       Consent to Qualified Assignment

        The Qualifying Settlement Class Member acknowledges and agrees that the Defendants,
and/or the Insurer will make a "qualified assignment", within the meaning of Section 130(c) of
the Internal Revenue Code of 1986, as amended, of the Defendants’ and/or the Insurer's liability
to make the Periodic Payments set forth in the Periodic Payment to MetLife Assignment
Company Inc. ("the Assignee"). The Assignee's obligation for payment of the Periodic Payments
shall be no greater than that of Defendants and/or the Insurer immediately preceding the
assignment of the Periodic Payments obligation.


        Any such assignment, if made, shall be accepted by the Qualifying Settlement Class
Member without right of rejection and shall completely release and discharge the Defendants and
the Insurer from the Periodic Payments obligation assigned to the Assignee. The Plaintiff
recognizes that, in the event of such an assignment, the Assignee shall be the sole obligor with
respect to the Periodic Payments obligation, and that all other releases with respect to the
Periodic Payments obligation that pertain to the liability of the Defendants and the Insurer shall
thereupon become final, irrevocable and absolute.
       Right to Purchase an Annuity

        The Defendants and/or the Insurer, itself or through its Assignee, reserves the right to
fund the liability to make the Periodic Payments through the purchase of annuity policy from
Metropolitan Tower Life Insurance Company ("the Life Company"). The Defendants, the Insurer
or the Assignee shall be the sole owner of the annuity policy and shall have all rights of
ownership. The Defendants, the Insurer or the Assignee may have Metropolitan Tower Life
Insurance Company mail payments directly to the Payee(s). The Qualifying Settlement Class
Member shall be responsible for maintaining a current mailing address for Payee(s) with
Metropolitan Tower Life Insurance Company.


       Discharge of Obligation

        The liability and obligation assumed by Assignee to make each of the payments in the
amount and at the time set forth in the Periodic Payment Section of this agreement shall be
discharged pro tanto upon payment of each amount specified in this agreement. Each payment
contemplated in this agreement shall be deemed made upon the mailing of a valid check or
electronic transfer in the amount due to the address or bank account so designated in writing by
said Payee. If said Payee notifies Assignee that any check so mailed was not received and upon
receipt of written notification, Assignee shall direct the Annuity Issuer to initiate a stop payment
action for such check and upon confirmation that such check was not previously negotiated shall
promptly have the Annuity Issuer issue and mail a replacement check. If said Payee notifies
Assignee that any scheduled EFT payment was not received and upon receipt of written
notification, Assignee shall direct the Annuity Issuer to initiate a trace for such payment and
upon confirmation that such payment was not credited to the account shall promptly have the
Annuity Issuer issue an EFT replacement.




       Qualifying Settlement Class Member:_________________________________


       Signature:      _________________________________
EXHIBIT H
                       List of Vetted Settlement Class Members
                              c/o Simmons Hanly Conroy
                                    Perlitz Litigation
                           One Court Street, Alton, IL 62002

     Name
1    Christophe Faustin
2    Dieu-Dabel Bernard
3    Dorat Jean (Doratet)
4    Eliodor Fleuridor
5    Emile Jean-Pierre
6    Jacques Mackenson
7    Jamesly Guillaume
8    Jasmin Joseph
9    Jason Maxwell Deriza
10   Jean Moise Emile
11   Jheempson Brismac Joseph
12   Jose Bernardin
13   Kensley Previl
14   Louis Saint Cirin a/k/a Louis Saincirin
15   Luccé Calixte
16   Papouche Fils-Aime
17   Raynel Odilbert
18   Wisky Jerome
19   Geffrard Lecenat
20   Gesner Lecenat
21   Ilguens Jean
22   Johnson Audate
23   Watsonne (Wadson) Dorcine
24   Emmanuel Pierre
25   Gervil St. Louis
26   Mackenson Bien-Aimé
27   Joel Albert
28   Daphélus Baptiste
29   Eliphete Alibert
                      List of Vetted Settlement Class Members
                             c/o Simmons Hanly Conroy
                                   Perlitz Litigation
                          One Court Street, Alton, IL 62002

30 Erlick Benjamin
31 Robens Pierre (DOB: December 4 1991)
32 Felix Pierre (Wilnaud Pierre)
33 Angelo Compere
34 Bernard Michel
35 Bien Aime Robenson
36 Franto Edmond
37 Fritzson Pierre
38 Gary Francois
39 Herby Francois
40 Jonas Estacin
41 Nickenson Alcinord
42 Philodin Telmir
43 Wendy Derice a/k/a Wendy Deruce
44 Benson Derilien
45 Guisman Pierre
46 Jocelyn (Joselyn) Frezin
47 Johnny Alcy
48 Mackinson Papillon
49 Paul Péniel
50 Wesley Jean Noel
51 Peterson Augustin
52 Antoine Charles
53 Antoinnier Orvillus
54 Arly Innosant
55 Chanel Daméus aka Channel Dameus
56 Edson Darcenis
57 Eliphete Adrien
58 Elivain Jean Francois
                       List of Vetted Settlement Class Members
                              c/o Simmons Hanly Conroy
                                    Perlitz Litigation
                           One Court Street, Alton, IL 62002

     Elvio Lucien
59   (Elviot Lucien)
60   Emmanuel Toussaint
61   Extra Pierre
62   Jaccin Gilles a/k/a Jackson Gilles
63   James Fenelon
64   Jean Jacques
65   Jean-Louis Pierre
66   Jeffeley Saint-Fleur
67   Jocelyn Joseph
68   Jonas Jean
69   Jonas Saint Juste
70   Jose Derval
71   Joseph Jidens
72   Jules Josme
73   Kenson Cheri
74   Lucny Joasil
75   Maken Michel
76   Makenson Dupassé
77   Milvoy Lubrin
78   Ocelyn Almonor
79   Patrick Jean (DOB: 4/16/90)
80   Philogene Nicken
81   Philogéne Nickenson
82   Vanel Nazaire aka Mazaire
83   Victor Derizard
84   Wilson Joseph
85   Wismond Joseph Edouard
86   Abdias Bel-Enfant
87   Ami Watson
                       List of Vetted Settlement Class Members
                              c/o Simmons Hanly Conroy
                                    Perlitz Litigation
                           One Court Street, Alton, IL 62002

88 Andy Laurent
89 Bessard Guilmy
90 Blaise Jean aka Blaise Jean Baptiste
91 Derisseau Fredlin
92 Donald Jean
93 Etienne Policarp
94 Frantzdy Mathieu
95 Frito Innocent
96 Garry Dolcine
97 Guivenel Metellus
98 Jackson Jean-Charles
99 Jackson Saint Julien
100 Jameson St. Julien
101 Jonas Sylvestre
102 Joseph Ovelt
103 Juderson Mauricet
104 Junior Etienne
105 Junior Jean Baptiste
106 Kelly Joseph
      Morian Justilien
107   Peterson Pierre (Carinage Name)
108   Myrtho Saintilmon
109   Nicodéme Dolcé
110   Patrick Jean (born 12/15/84)
111   Peterson Succeda
112   Pierre Evenson
113   Pierre Lormilus
114   Pierre Michel
115   Pierre Richard Alcide
116   Ricardo Toussaint
                       List of Vetted Settlement Class Members
                              c/o Simmons Hanly Conroy
                                    Perlitz Litigation
                           One Court Street, Alton, IL 62002

117 Roudely Jacques
118 Samuel Floreal
119 Sebien Presendieu
120 Wenson Dalusma
121 Wilfrid Cadet
122 Wilguens Pierre
123 Wilnot Joseph
124 Yves Cadet
125 Edlyn Jean Baptiste
126 Gogory Pierre
127 Jameson Norelieu
128 Jeff Bazile
129 Joblin Augustin
130 Joseph Jean-Pierre aka Jean Pierre Joseph
131 Livenston Augustin
132 Pedro St. Julien
133 Wilbert Joseph
EXHIBIT I
                         ACKNOWLEDGMENT FORM –
 To be executed upon receipt of Initial Distribution or Settlement Payment


______ I personally acknowledge and re-affirm that the Claim Form submitted on my behalf by
my attorney on [date], was and remains true and accurate.

_______ I acknowledge and agree that this settlement, as set forth in the Settlement Agreement,
will be my only and exclusive remedy for any and all Claims that I may have against the
Defendants or other Released Parties.

_______ I acknowledge that, in exchange for an equal share of the monies remaining in the
Settlement Fund after subtraction of attorneys’ fees and expenses, as identified below, and as
more fully set forth in the Settlement Agreement, I fully and finally release, remise, acquit and
forever discharge all Defendants and other Released Parties from all Claims. I also expressly
covenant, agree and acknowledge that: (i) Defendants and all other Released Parties will not be
subject to liability or expense of any kind with respect to my Claims; (ii) I will be permanently
barred from initiating, asserting, litigating, and/or prosecuting any and all Claims against the
Defendants and the Released Parties in any federal or state court in the United States or in any
other tribunal or administrative or adjudicative body in any jurisdiction in the world; (iii) I will
not directly or indirectly, commence, file, initiate, institute, prosecute, maintain, support, or
consent to any action or proceedings against any of the Released Parties in any way arising out
of, related to, or in connection with the Claims; and (iv) I will not be a recipient or beneficiary,
directly or indirectly, of any other financial or other benefit relating to any such action or
proceeding, in any jurisdiction anywhere in the world.

_______ I acknowledge and agree that each Qualifying Settlement Class Member is to receive an
equal percentage of the total monies to be paid to all Qualifying Settlement Class Members after
subtracting Class Counsel’s attorneys’ fees and all expenses paid by Class Counsel. I further
acknowledge and agree that, in connection with this settlement, Class Counsel will be receiving
legal fees and reimbursement for expenses as approved by the Court on [insert date], and I am
aware of the contents of that Order.

_______ I acknowledge and agree that: (i) I have reviewed the terms of this Acknowledgement
and the terms of the Settlement Agreement with my attorneys; and (ii) I understand the terms of
these documents and understand the effects that these documents will have on my legal rights.

______ I acknowledge and agree that I have signed this Acknowledgement and have participated
in this settlement freely, voluntarily, and without duress or coercion.

I certify, declare, state and or verify under penalty of perjury under the laws of the United
States of America that the foregoing statement and all the information supplied in the Claim
Form previously submitted on my behalf are true and correct to the best of my recollection,
knowledge, and belief, and that this form was executed on the date set forth below.


Dated ____________________, 2019


                                            Page 1 of 2
                        ACKNOWLEDGMENT FORM –
 To be executed upon receipt of Initial Distribution or Settlement Payment




                                               __________________________________
                                                              Name
Perlitz Litigation Class Settlement
c/o [Claims Administrator]
[Address]




                                      Page 2 of 2
EXHIBIT J
                                         RELEASE
       In consideration of payment as approved by the United States District Court for

the District of Connecticut, and other good and valuable consideration, and effective

automatically upon the Effective Date, as defined in a certain Settlement Agreement

entered into among the parties to the action styled Lecenat et ano. v. Perlitz et al., Civil

Action No.: 3:13-cv-01633-RNC (D. Ct.) (the “Action”), Jason Maxwel Deriza a/k/a

Deriza Jason Maxwel a/k/a Jason Maxwel Derizard a/k/a Derizard Jason Maxwel

(“Releasor”) for himself, and his successors and assigns, fully and finally releases,

remises, acquits, and forever discharges the Released Parties, as defined below, from all

Claims, as defined below.

       As used in this Release, “Released Parties” means: Father Paul E. Carrier; Hope

Carter; Fairfield University; The Haiti Fund, Inc.; The Society of Jesus of New England,

Inc.; Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes and of

Malta, American Association, U.S.A., Inc. a/k/a Order of Malta, American Association

USA; Douglas Perlitz; the USA Northeast Province of the Society of Jesus; the New York

Province of the Society of Jesus; the Southern Province of the Society of Jesus; the Province

of French Canada of the Society of Jesus; and all of their past, present, and future parent

companies, subsidiaries, affiliated entities, organizations, companies, divisions, joint

ventures, ecclesiastical subdivisions, societies, affiliated provinces, schools, parishes,

directors, trustees, officers, shareholders, members, priests, religious, employees, agents

(actual or apparent), volunteers, attorneys, insurers, heirs, executors, personal

representatives and successors.

       As used in this Release, “Claims” means any and all actual and potential claims,

complaints, demands, debts, obligations, judgments, suits, actions, causes of actions,

damages, grievances, liens, losses, controversies, agreements, promises, obligations,

costs, attorneys’ fees, rights, fines, penalties, expenses, or assessment of any nature

whatsoever, any other liabilities of any sort and description, direct or indirect, at law, in

                                             1
equity, or otherwise, fixed or contingent, known or unknown, suspected or unsuspected,

and whether or not liquidated, including claims based on any type or kind of loss, injury,

or liability whatsoever, that the Releasor has asserted in the Action, could have asserted,

or could assert at any time in the future against the Released Parties, based upon acts or

omissions occurring at any time up to the Effective Date that may have resulted in

damages or which may result in future damage or injuries of any type or kind, whether

such damages or injuries occur before or after the Effective Date.

       The Releasor hereby acknowledges that the purpose of this Release is to resolve

and release any and all Claims that the Releasor has or could have against any person or

entity arising out of or related to the alleged conduct that forms the basis of the Claims

against the Released Parties, and, accordingly, this Release extends to and protects any

other persons or entities whether or not employed by or affiliated with the Released

Parties with regard to any claims arising out of or related to the alleged conduct that

forms the basis of the Claims against the Released Parties.

       The Releasor hereby declares and represents that he has no outstanding liens,

rights of reimbursement, or rights of subrogation affecting his ability to settle his claims,

or, if any such liens or rights exist, that they will be the sole responsibility of the Releasor,

who shall satisfy such liens or rights. The Releasor further declares and represents that

all bills and expenses for medical services, hospital services, doctor services, counseling

services, medications and medicines, including, but not limited to, benefits received from

any public or private person or entity, benefits received from any State Children's Health

Insurance Programs and/or Medicaid benefits (or their substantial equivalents), have

been or will be paid in full by him, and that he will hold the Released Parties harmless of

and from any and all liens or claims by public or private service providers and/or benefit

providers.

       The Releasor hereby consents and agrees to defend, indemnify and hold the

Released Parties, collectively and individually, harmless from and against any now
                                               2
pending or subsequently initiated suits, claims, proceedings, subrogations, liens,

judgments, costs or expenses of any kind, including but not limited to attorneys' fees,

contribution and/or indemnification of any person or organization, arising out of, in

connection with or relating to medical services, hospital services, doctor services,

counseling services, health care professional services, laboratory services, medications

and/or medicines arising out of, in connection with or relating to the Claims and/or the

incidents giving rise to them.

       In addition to claims for medical services, hospital services, doctor services,

counseling services, health care professional services, laboratory services, medications

and/or medicines, the Releasor also hereby consents and agrees to hold the Released

Parties, collectively and individually, harmless from and against any now pending or

subsequently initiated suits, claims, proceedings, subrogations, liens, judgments, costs or

expenses of any kind, including but not limited to attorneys' fees, and/or contribution of

any other person or organization, arising out of, in connection with or relating to any

judgment, assertion, or settlement of any claim by or on behalf of the Releasor, arising

out of, in connection with or relating to (i) the incidents or conduct currently alleged or

that could have been alleged in the Action and Claims referenced above, (ii) the injuries

or damages allegedly sustained by the Releasor, and /or (iii) the Claims. The Releasor

further also specifically agrees to hold the Released Parties, collectively and individually,

harmless from and against any claim, proceeding and/or suit of any kind asserted by or

on behalf of the Releasor arising out of or relating to the Claims and/or the incidents

giving rise to them.

       The Releasor hereby represents that, in entering into this Release, he has obtained

the advice of legal counsel and has entered into this Release freely, voluntarily, and

without duress or coercion. The Releasor represents and warrants that he is the sole and

lawful owner of all rights, title, and interest in and to all of his Claims released herein,

that he has not sold, assigned, transferred, conveyed, or otherwise disposed of any
                                             3
Claims, and that he is not aware of any reason why he cannot release any and all of his

Claims. The Releasor hereby declares and represents that the injuries arising from or

relating to his Claims may be permanent and progressive and that recovery therefrom is

uncertain and indefinite, and that, in executing into this Release, each Releasor expressly

understands and agrees that he relies upon his own judgment, belief, and knowledge of

the nature, extent and duration of his injuries and damage.

       As set forth in the Settlement Agreement, this Release shall be governed in all

respects by Connecticut law.

       The Releasor acknowledges that, prior to his execution of this Release, the Release

was read aloud to him in full in Haitien Kreyol by an interpreter.

       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed this ___ day of November, 2018




                            Jason Maxwel Deriza a/k/a Deriza Jason Maxwel
                             a/k/a Jason Maxwel Derizard a/k/a Derizard Jason
                            Maxwel

Witnessed by:



                                   (print name)




                                            4
                                         RELEASE
       In consideration of payment as approved by the United States District Court for

the District of Connecticut, and other good and valuable consideration, and effective

automatically upon the Effective Date, as defined in a certain Settlement Agreement

entered into among the parties to the action styled Lecenat et ano. v. Perlitz et al., Civil

Action No.: 3:13-cv-01633-RNC (D. Ct.) (the “Action”), Gesner Lecenat a/k/a Lecenat

Gesner] (“Releasor”) for himself, and his successors and assigns, fully and finally

releases, remises, acquits, and forever discharges the Released Parties, as defined below,

from all Claims, as defined below.

       As used in this Release, “Released Parties” means: Father Paul E. Carrier; Hope

Carter; Fairfield University; The Haiti Fund, Inc.; The Society of Jesus of New England,

Inc.; Sovereign Military Hospitaller Order of St. John of Jerusalem of Rhodes and of

Malta, American Association, U.S.A., Inc. a/k/a Order of Malta, American Association

USA; Douglas Perlitz; the USA Northeast Province of the Society of Jesus; the New York

Province of the Society of Jesus; the Southern Province of the Society of Jesus; the Province

of French Canada of the Society of Jesus; and all of their past, present, and future parent

companies, subsidiaries, affiliated entities, organizations, companies, divisions, joint

ventures, ecclesiastical subdivisions, societies, affiliated provinces, schools, parishes,

directors, trustees, officers, shareholders, members, priests, religious, employees, agents

(actual or apparent), volunteers, attorneys, insurers, heirs, executors, personal

representatives and successors.

       As used in this Release, “Claims” means any and all actual and potential claims,

complaints, demands, debts, obligations, judgments, suits, actions, causes of actions,

damages, grievances, liens, losses, controversies, agreements, promises, obligations,

costs, attorneys’ fees, rights, fines, penalties, expenses, or assessment of any nature

whatsoever, any other liabilities of any sort and description, direct or indirect, at law, in

equity, or otherwise, fixed or contingent, known or unknown, suspected or unsuspected,

                                             1
and whether or not liquidated, including claims based on any type or kind of loss, injury,

or liability whatsoever, that the Releasor has asserted in the Action, could have asserted,

or could assert at any time in the future against the Released Parties, based upon acts or

omissions occurring at any time up to the Effective Date that may have resulted in

damages or which may result in future damage or injuries of any type or kind, whether

such damages or injuries occur before or after the Effective Date.

       The Releasor hereby acknowledges that the purpose of this Release is to resolve

and release any and all Claims that the Releasor has or could have against any person or

entity arising out of or related to the alleged conduct that forms the basis of the Claims

against the Released Parties, and, accordingly, this Release extends to and protects any

other persons or entities whether or not employed by or affiliated with the Released

Parties with regard to any claims arising out of or related to the alleged conduct that

forms the basis of the Claims against the Released Parties.

       The Releasor hereby declares and represents that he has no outstanding liens,

rights of reimbursement, or rights of subrogation affecting his ability to settle his claims,

or, if any such liens or rights exist, that they will be the sole responsibility of the Releasor,

who shall satisfy such liens or rights. The Releasor further declares and represents that

all bills and expenses for medical services, hospital services, doctor services, counseling

services, medications and medicines, including, but not limited to, benefits received from

any public or private person or entity, benefits received from any State Children's Health

Insurance Programs and/or Medicaid benefits (or their substantial equivalents), have

been or will be paid in full by him, and that he will hold the Released Parties harmless of

and from any and all liens or claims by public or private service providers and/or benefit

providers.

       The Releasor hereby consents and agrees to defend, indemnify and hold the

Released Parties, collectively and individually, harmless from and against any now

pending or subsequently initiated suits, claims, proceedings, subrogations, liens,
                                               2
judgments, costs or expenses of any kind, including but not limited to attorneys' fees,

contribution and/or indemnification of any person or organization, arising out of, in

connection with or relating to medical services, hospital services, doctor services,

counseling services, health care professional services, laboratory services, medications

and/or medicines arising out of, in connection with or relating to the Claims and/or the

incidents giving rise to them.

       In addition to claims for medical services, hospital services, doctor services,

counseling services, health care professional services, laboratory services, medications

and/or medicines, the Releasor also hereby consents and agrees to hold the Released

Parties, collectively and individually, harmless from and against any now pending or

subsequently initiated suits, claims, proceedings, subrogations, liens, judgments, costs or

expenses of any kind, including but not limited to attorneys' fees, and/or contribution of

any other person or organization, arising out of, in connection with or relating to any

judgment, assertion, or settlement of any claim by or on behalf of the Releasor, arising

out of, in connection with or relating to (i) the incidents or conduct currently alleged or

that could have been alleged in the Action and Claims referenced above, (ii) the injuries

or damages allegedly sustained by the Releasor, and /or (iii) the Claims. The Releasor

further also specifically agrees to hold the Released Parties, collectively and individually,

harmless from and against any claim, proceeding and/or suit of any kind asserted by or

on behalf of the Releasor arising out of or relating to the Claims and/or the incidents

giving rise to them.

       The Releasor hereby represents that, in entering into this Release, he has obtained

the advice of legal counsel and has entered into this Release freely, voluntarily, and

without duress or coercion. The Releasor represents and warrants that he is the sole and

lawful owner of all rights, title, and interest in and to all of his Claims released herein,

that he has not sold, assigned, transferred, conveyed, or otherwise disposed of any

Claims, and that he is not aware of any reason why he cannot release any and all of his
                                             3
Claims. The Releasor hereby declares and represents that the injuries arising from or

relating to his Claims may be permanent and progressive and that recovery therefrom is

uncertain and indefinite, and that, in executing into this Release, each Releasor expressly

understands and agrees that he relies upon his own judgment, belief, and knowledge of

the nature, extent and duration of his injuries and damage.

       As set forth in the Settlement Agreement, this Release shall be governed in all

respects by Connecticut law.

       The Releasor acknowledges that, prior to his execution of this Release, the Release

was read aloud to him in full in Haitien Kreyol by an interpreter.

       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed this ___ day of November, 2018




                            Gesner Lecenat (a/k/a Lecenat Gesner)

Witnessed by:



                                   (print name)




                                            4
